DETAILED ACTION
Response to Amendment
The amendment was received 2/5/21. Claims 1-41 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 was filed after the mailing date of the non-final rejection on 10/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Accordingly, IDS cited Norihiro et al. (JP 2015-137933 A: provided by the examiner in this Office action via PTO-892) in the IDS of 1/6/21 along with corresponding applicant provided machine translation was considered by the examiner.
Claim Objections
Claims 1-41 are objected to because of the following informalities:  
Regarding claim 1, line 8,9’s “for a pixel of interest in one of images” is objected for missing “the”. Thus this is suggested:
--for a pixel of interest in one of the images--.
Thus, claims 2-10 and 20-22 are objected for depending on claim 1.
Further regarding claim 5, line 3’s “to positions that” ought be deleted. See corresponding similar claim 4, line 3: “
Further regarding claim 22, lines 4,5 is objected similar as claim 1 for missing “the”. Thus this is suggested: --set in the one of the images--.


Regarding claim 11, claim 11 is objected the same as claim 1. Thus this is suggested: --for a pixel of interest in one of the images--.
Further regarding claim 11, lines 19,20 and 22,23 “the projection device projecting” is objected for missing a form of “be”. Thus, there is a problem with present-tense and past-tense in claim 11. Thus this is suggested, such that “calculates” in claim 11, line 18 and “projecting” in claim 11, line 20 is sequential as shown in applicant’s fig. 3A: S301: “PROJECTED”: --the projection device was projecting--.
Accordingly the other form of “be” is “is” resulting in claim 11, lines 18-20 claiming a concurrent limitation (“calculates…while….is projecting”) requires further review under 35 USC 112(a) and is not suggested at this time:
--calculates (via fig. 3A:S302: “CALCULATION”)…while the projection device is projecting (via fig. 3A:S301: “PROJECTED”)--.
	Thus, claims 12-19 are objected for depending on claim 11.










Regarding claim 23, claim 23 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Further regarding claim 23, line 8’s “the projection device projecting” is objected the same as claim 11 for missing a form of “be” such as “is”. Thus this is suggested:
--the projection device is projecting--.
Further regarding claim 23, line 8’s “onto the subject” ought be “onto the object” consistent with claim 23, line 2: “an object”.
Thus, claims 24-32 are objected for depending on claim 23.
Regarding claim 33, claim 33 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Thus claim 34 is objected for depending on claim 33.
Regarding claim 35, claim 35 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Regarding claim 36, claim 36 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Regarding claim 37, claim 37 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Regarding claim 38, claim 38 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Regarding claim 39, claim 39 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Regarding claim 40, lines 16 and 36 are objected the same as claim 1.Thus this is suggested for lines 16 and 36:
--for a pixel of interest in one of the images--.
Regarding claim 41, claim 41 is objected the same as claim 1.Thus this is suggested:
--for a pixel of interest in one of the images--.
Appropriate correction is required.
Claim 15’s (including similar claims like claim 16) “the period” in “the period of the first pattern” is not objected for lacking an antecedent for “period” because the claimed “pattern” is understood to comprise at least a period.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“an obtainment unit configured to obtain… 
a correlation calculation unit configured to …calculate
a parallax calculation unit configured to calculate”
all in in claim 1;

“a projection…device that projects” in claim 7;

“the projection…device” in claims 11,15,16,17,19,26,27 and 31.
“a determination unit configured to determine” in claim 8.

“a projection device that projects…
an obtainment unit configured to obtain…
a correlation calculation unit configured to…calculate...
a parallax calculation unit configured to calculate”
							all in claim 11;

“an evaluation unit configured to evaluate” in claim 17;

“a calculation unit configured to calculate” in claim 18;

“a projection device that projects…
an obtainment unit configured to obtain…
a correlation calculation unit configured to set…
a parallax calculation unit configured to calculate”
							all in claim 23;

“an evaluation unit configured to evaluate” in claims 30 and 31;










“a control device that controls…
a parallax detection device…
an obtainment unit configured to obtain…
a correlation calculation unit configured to set…
a parallax calculation unit configured to calculate”
							all in claim 33

wherein “control device” corresponds to the published disclosure (US 2019/0301855 A1) and fig. 9 thereof:

[0110] The control device 905 controls the robot arm 902, the robot hand 
903, the distance detection device 100, and the like.  The control device 905 
is provided with a calculation unit 951 and a control unit 952.

wherein “control unit” is defined via Dictionary.com:

control unit
noun Computers.
1	the part of a CPU that interprets the instructions in programs and directs the operation of the entire system.
2	controller (def. 5);

“processor…as a distance calculation device configured to calculate” in claim 34; and























“processor to operate as:
	an obtainment unit configured to obtain…
a correlation calculation unit configured to…calculate…
a parallax calculation unit configured to calculate…and
a distance calculation unit configured to detect” 
all in claim 35

corresponding to the published disclosure:

[0006] Accordingly, the aspect of the embodiments provides a parallax detection device comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, performs operations as: an obtainment unit configured to obtain an image pair having parallax; a correlation calculation unit configured to set a base image in one of images in the image pair and calculate a correlation value of the image pair based on the base image; and a parallax calculation unit configured to calculate a parallax amount of the image pair using the correlation value.  The correlation calculation unit sets a first base image in one of the images in the image pair, and calculates a first correlation value based on the first base image.  The correlation calculation unit sets a second base image in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction.  The correlation calculation unit calculates a second correlation value based on the second base image.  The parallax calculation unit calculates the parallax amount using the first correlation value and the second correlation value.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Thus 35 USC 112(f) is not invoked in the claims 1-41 of 2/5/21.
Accordingly, the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”















The claimed “sets” (as in “sets a first base image including the pixel of interest, at a position in one of the images” in claim 1, lines 14,15) is interpreted in light of applicant’s disclosure:
“[0053] In correlation calculation 2, the referred image 313 corresponding to the second base image 312 can be set under the same conditions as the setting conditions for the referred image 313 corresponding to the first base image 311. For example, the referred image 313 can be set to be an image in the position in the B image 310B that corresponds to the position of the first base image 311 in the A image 310A. In this case, in correlation calculation 2, the referred image 313 may be set to be an image in the position in the B image 310B that corresponds to the position of the second base image 312 in the A image 310A. Note that the correspondence relationship between the position in the A image 310A and the position in the B image 310B may be specified through a known method. For example, the correspondence relationship can be specified on the basis of the structure of the pixels from which the image signals constituting the respective images are obtained.”

and definition thereof via Dictionary.com, wherein definitions 13 (US) and 7 (UK) are “taken”:
set
verb (used with object), set, set·ting.
13	to determine or fix definitely:
to set a time limit.

BRITISH DICTIONARY DEFINITIONS FOR SET (1 OF 2)
set1
verb sets, setting or set (mainly tr)
7	to determine or establish
we have set the date for our wedding

wherein “determine” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DETERMINE
determine
verb
7	(tr) geometry to fix or specify the position, form, or configuration of:
two points determine a line

	The claimed “parallax” (as in “an image pair having parallax” in claim 1, line 6) is interpret as one of skill in the art would in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-5 are equally applicable:
parallax
noun
1	the apparent displacement of an observed object due to a change in the position of the observer.
2	Astronomy. the apparent angular displacement of a celestial body due to its being observed from the surface instead of from the center of the earth(diurnal parallax, or geocentric parallax ) or due to its being observed from the earth instead of from the sun (annual parallax or heliocentric parallax ).Compare parallactic ellipse.
3	the difference between the view of an object as seen through the picture-taking lens of a camera and the view as seen through a separate viewfinder.
4	an apparent change in the position of cross hairs as viewed through a telescope, when the focusing is imperfect.
5	Digital Technology. a 3D effect observed when images and other elements in the foreground of a screen move at a different rate than those in the background (often used attributively):
parallax scrolling;
Does this phone have parallax?

The claimed “patterned” (as in “images of an object onto which patterned light is projected” in claim 2 or “the period of the first patterned light” in claim 15, as one of many claim examples such as claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 1 is “taken”:
BRITISH DICTIONARY DEFINITIONS FOR PATTERN (1 OF 2)
pattern1
noun
1	an arrangement of repeated or corresponding parts, decorative motifs, etc:	although the notes seemed random, a careful listener could detect a pattern




The claimed “while the projection device projecting” in claim 11, lines 19,20 and 22,23 is interpreted in light of applicant’s disclosure (fig. 3A:S301: “PROJECTED”) as a sequential limitation via:
--while the projection device was projecting--.
The claimed “while the projection device projecting” in claim 23, line 8 is interpreted in light of applicant’s disclosure (fig. 10A:112) as a concurrent limitation via:
--while the projection device is projecting--.
The claimed “workpiece” (as in “calculate a distance to a workpiece” in claim 34) is interpreted in light of applicant’s disclosure as one of skill in the art would and definition thereof via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR WORKPIECE
workpiece
noun
1	a piece of metal or other material that is in the process of being worked on or made or has actually been cut or shaped by a hand tool or machine

Regarding claim 40, claim 40 has alternative language (MPEP 2143.03: 3rd paragraph: “list of alternatives”) as indicated in bold below. Thus, the first alternative of the claimed element comprises the non-strike thru and the 2nd alternative of the claimed element comprises 












40. (currently amended) A distance detection method comprising: 
obtaining a first distance between an object and a distance detection device based on one of (ja size of the object in an image captured by the distance detection device, and (ii) a distance between the object and the distance detection device previously detected for the object; 
detecting a second distance between the object and the distance detection device based on a parallax amount calculated through a first parallax detection method in the case where the first distance is greater than a prescribed distance;  or

wherein the first parallax detection method comprises: 
obtaining an image pair having parallax; 
ectting a ba-c image in one of imagc in the image pair and calculating a correlation value for a pixel of interest in one of images of the image pair, using the images of the image pairbased on the base image; and 
calculating a parallax amount for the pixel of interestof the image pair using the correlation value, 
wherein the calculation ofcalculating the correlation value includes: 
setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating a first correlation value basod onfor the first base image; and 
setting a second base image including the pixel of interest in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating a second correlation value bascd onfor the second base image, 
wherein the calculation ofcalculating the parallax amount includes -16-Amendment for Application No.: 16/364987 Attorney Docket: 10185003US01 calculating the parallax amount for the pixel of interest using the first correlation value and the second correlation value, and 













40. (2nd elemental alternative) A distance detection method comprising: 
obtaining a first distance between an object and a distance detection device based on one of (ja size of the object in an image captured by the distance detection device, and (ii) a distance between the object and the distance detection device previously detected for the object; 

detecting the second distance based on a parallax amount calculated through a second parallax detection method in the case where the first distance is less than or equal to the prescribed distance, 









wherein the second parallax detection method comprises: 
projecting patterned light onto an object; 
obtaining an image pair having parallax; 
setting a base image in one of images in the image pair; 
calculating a correlation value for a pixel of interest in one of images of the image pair, using the images of the image pairbascd on the basc image; and 
calculating a parallax amount for the pixel of interestof the image pair using the correlation value, 
wherein: 
the projecting includes projecting first patterned light and second patterned light having patterns at positions shifted from each other with respect to a prescribed direction; 
the calculating the correlation value includes: 
calculating a first correlation value for the pixel of interest based on a first image pair obtained by projectingwhile the first patterned light is projected; and 
calculating a second correlation value for the pixel of interest based on a second image pair obtained by projcctingwhile the second patterned light is projected, 
wherein the calculation ofcalculating the parallax amount includes calculating the parallax amount for the pixel of interest using the first correlation value and the second correlation value.

Response to Arguments
Applicant’s arguments, see remarks, pages 19 and 21, filed 2/5/21, with respect to the specification objection and claim objection of claims 11-19,26,27 and 31 and the 35 USC 112(b) rejection of claims 1-11,15-17,19-22,25,27,30,31,36,39,40 and 41 have been fully considered and are persuasive.  The specification objection and the claim objection of claims 11-19,26,27 and 31 and the 35 USC 112(b) rejection of claims 1-11,15-17,19-22,25,27,30,31,36,39,40 and 41 in the Office action of 10/7/20, pages 2,3, and 12, respectively, has been withdrawn. 
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. Applicants state in pages 19,20:
“The Examiner invokes claims 1, 7, 8, 11, 15 - 19, 23, 26, 27, 30, 31, 33, 34 and 35 under pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.” 

	The examiner respectfully disagrees since the Office action of 10/7/20, page 7 states “This application includes one or more claim limitations that use the word ‘means’ or ‘step’ but nonetheless not being interpreted under 35 USC 112(f)”. Thus, claim 1 is not interpreted under 35 USC 112(f) as already indicated in the Office action of 10/7/20, page 7.





Applicant’s arguments, see remarks, page 21:
“However, in order to move the case forward, Applicant has amended the claim so as to remove the claim interpretation under 35 U.S.C. 112(f).”

, filed 2/5/21, with respect to 35 USC 112(f) have been fully considered and are persuasive.  The 35 USC 112(f) interpretation of “the projection unit” in claims 11,15,16,17,19,26,27 and 31 has been withdrawn. Thus, 35 USC 112(f) is absolutely not invoked in this Office action or the claim set of 2/5/21. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s remarks, page 22: “detecting parallax amount” and “kinds”, emphasis added:
“Fukiage merely discloses a method for generating pseudo stereo images based on a single cyclopean view image. Fukiage does not disclose or suggest detecting parallax amount for the pseudo stereo images IL and IR at all.
Therefore, Fukiage merely discloses an obtainment unit or a step of obtaining of the claimed invention. 
In contrast, the claimed invention is characterized by calculating parallax amount for a pixel of interest in one of images of image pair having parallax, using two kinds of correlation values obtained from one or more image pairs.

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast claim 36 claims in line 1: “A parallax detection method comprising:” and in line 10 “calculating a first correlation value” and in line 15 “calculating a second correlation value”.


Applicant’s arguments, see remarks, page 23:
“However, Fukiage does not disclose or suggest none of these distinguishable features of the claimed invention.”

, filed 2/5/21, with respect to the rejection(s) of claim(s) 1-41 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) that teaches the claimed “pixel of interest” as indicated in page 924: fig. 3: a dot inside a rectangle.















Applicant’s arguments, see remarks, page 23:
“Furthermore, Fukiage neither discloses nor suggests using images obtained while patterned light is projected, such as recited in claim 11 and claim 23.”

, filed 2/5/21, with respect to the rejection(s) of claim(s) 11-19 and 23-32 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of:
a)	Bimber et al. (The Visual Computing of Projector-Camera Systems) that teaches:
claim 11, line 18-20’s “calculates…while…projecting” via fig. 1: “correspondence”, via a homography matrix H3x3 mapping a camera to a projector in section 3.1: Uniformly Colored Surfaces, while projecting via fig. 1: “pro”; and
b)	Wang et al. (Multicamera phase measuring profilometry for accurate depth measurement) that teaches:
claim 23, line 7,8’s “obtain an image pair…while…projecting” (as indicated in figure 1.1: a camera-projector, fig. 1.2: images of a finger, and figure 1.3: projections on said finger).







Applicant’s arguments, see remarks page 24:
“Applicant submits that Fukiaqe and Farina, taken alone or in any combination, do not disclose, suggest, or render obvious the distinguishable feature of the claimed invention as described above. This aspect of the invention is supported in the specification in paragraphs [0047] and [0049], Figs. 3A-3C, and is recited in amended claim 33.” 

, filed 2/5/21, with respect to the rejection(s) of claim(s) 33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) that teaches setting an image via a center pixel (via fig. 7:“P5”) surrounded by a correlation search window (fig. 1: “Window”) that expands (via fig. 3: “Window expansion”) around said center pixel “P5” setting another image farther away (as indicated in fig. 7:dashed lines) from the center pixel “P5”.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, concerning claims 20-23, see Suggestions.
Claims 36 and 38 and 39 and 41 and 1-10,20-22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment).
REGARDING CLAIM 36, Fukiage teaches a parallax detection method comprising: 


obtaining an image pair (via fig. 5: “Input”: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”) having parallax (given said “stereo” or “disparity” via page 147:4, right column: 3.2 Extension to general image cases:
“In general, any arbitrary image can be represented as a combination of sinusoids by a 2D Fourier transform. Thus, the disparity manipulation described above can be easily applied to arbitrary images as long as the disparity for each sinusoidal component is spatially uniform. However, when we want to add a structured map of binocular disparity, we need spatially localized information about the spatial frequency and orientation of an input image. To analyze this local structure information, we use the steerable pyramid [Portila and Simoncelli 2000; Simoncelli and Freeman 1995], which decomposes an image into subband images, each representing local responses tuned to different spatial frequency and orientation bands. Specifically, we use the complex steerable pyramid to obtain an analytic version of the filter responses, whose imaginary counterpart represents responses for a quadrature-phase shifted version of an input image. It should be noted that the HVS analyzes binocular disparity using a bank of multi-scale, orientation-tuned sensors similar to the steerable pyramid (see Appendix A.2).”); 














, using the images of the image pair 
page 147:4 to 147:5:
Then, we multiply each of the subbands SC′ by the weight function A:…
where		…				(11)
Here, GDi (x) denotes a Gaussian pyramid of the disparity map D(x), which contains spatial frequency bands less than and equal to the ith level of the steerable pyramid. ωi denotes the peak frequency of the ith frequency band. The reason to use a blurred disparity map, GD , instead of D is that the spatial map of disparity cannot contain information finer than the subband of the intensity distribution used to compute the disparity map from binocular correlations [Banks et al. 2004].”

page 147-6, right column, 1st paragraph:
“Then, one can generate a disparity inducer in the same way as described above using one of the stereo images as IC (x). However, here we present a more concise way, in which we compute disparity as phase difference between a given stereo pair and calculate the weight for the quadrature-phase shifted image directly from
the phase difference.”); and 




calculating a parallax amount (via fig. 5(f): “Disparity inducer ID”) for a pixel (via “pixel…in visual angle” comprising “view… with interest”) of interest (via said “view…with interest”) in one of images of the image pair (said fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”) using the correlation (via said “subband…used to compute the disparity map from binocular correlations” wherein “we compute disparity as phase difference”) value (weighted upon fig. 5(e): “X”),
wherein the calculating the correlation (via said “subband…used to compute the disparity map from binocular correlations” wherein “we compute disparity as phase difference”) value (weighted upon fig. 5(e): “X”) includes: 
setting (or shifting at said fig. 3(a): “vertical” & “horizontal”) a first base image (via said “subband images”) in one (said fig. 5: “Imaginary”) of the images including the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, at a position (or “each spatial location x”, cited below) in the image pair (said fig. 5: “Original stereo pair” & fig. 5: “Complex filter responses”) and calculating (said via fig. 5(c): “Quadrature-phase shifted filter responses SC’” via said fig. 3(a)) a first correlation (via said “subband…used to compute the disparity map from binocular correlations” wherein “we compute disparity as phase difference”) value (resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) for the first base image (said via “subband images” used to compute the disparity as phase difference from binocular correlations), using the images of the image pair (said via fig. 5: “Input”: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”); and 

setting (said shifting at fig. 3(a): “vertical” & “horizontal”) a second base image (via said “subband images”) including the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, in the one (said fig. 5: “Imaginary”) of the images in the image pair (said fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”), at a position (via any one of fig. 3(a): “vertical” & “horizontal”) different from the position (via any other one of said fig. 3(a): “vertical” & “horizontal”) of the first base image (said via “subband images”) with respect to a prescribed direction (via said fig. 3(a): “from vertical” and “horizontal displacement” resulting in fig. 5(c): “Quadrature-phase shifted filter response SC’”); and 
calculating a second correlation value (via fig. 5(b): “Phase difference δ” corresponding to said “disparity map from binocular correlations”) for the second base image (said “subband images”), 
wherein the calculating the parallax amount (said via fig. 5(f): “Disparity inducer ID”) includes calculating the parallax amount (said via fig. 5(f): “Disparity inducer ID”) for the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, using the first correlation (via said “subband…used to compute the disparity map from binocular correlations” wherein “we compute disparity as phase difference”) value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter responses SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ” corresponding to said “disparity map from binocular correlations” via:



page 147:4:

“3.2.1 Disparity manipulation. Figure 4 shows an overview of the process for generating a Hidden Stereo pair from a cyclopeanview image. Here we assume that a disparity map D(x) and a cyclopean view image IC (x) are given. D(x) represents the disparity
size for each spatial location x, with positive and negative values indicating crossed and uncrossed disparity, respectively. We first build a complex steerable pyramid of IC (x) by applying a series of filters Ψ to the discrete Fourier transform of IC (x) as
S˜Ci,j = ˜ICΨi,j, (8)
where ˜ IC is the discrete Fourier transform of IC, and Ψi,j is a steerable filter tuned to the ith frequency and jth orientation band. Taking the imaginary part from the resulting complex steerable pyramid SC, we get quadrature-phase shifted responses of the pyramid SC′ :
SC′ i,j (x) = { Im[SCi,j (x)] if θj ≤ π
2 −Im[SCi,j
(x)] if θj > π 2. (9)
Here, θj denotes the peak orientation of the jth orientation band and ranges from 0 to π (angle from the vertical). To obtain responses consistently shifted in the same direction, we have to switch the sign of the imaginary responses at the horizontal angle as in
Eq. 9. Alternatively, one can more directly obtain the imaginary filter responses by decomposing the sine-phase filters of the complex steerable pyramid.”; and

























pages 147:7 and 147:8:

“Methods. The first experiment estimated the perceived depth magnitude of Hidden Stereo as a function of the specified disparity by way of depth matching with standard stereo images, and then estimated the binocular luster impression by way of rating. A part of the images used in the experiment are shown in Figure 6. We used four natural texture images from [Olmos and Kingdom 2004] as cyclopean-view images. The reason we used natural textures (instead of more simple random-dot patterns) for evaluation of our method was that natural images have scale-invariant image statistics. Horizontal sinusoidal gratings were used as disparity maps. The vertical intensity profile of the disparity maps can be written as
D(y) = d sin (2π f + ϕ), (23)
where d denotes disparity magnitude and ϕ is a random constant. The spatial frequency f was 0.46 cpd (cycles per degree), which is close to the optimal frequency for disparity detection by the HVS [Bradshaw and Rogers 1999]. Since the sinusoidal depth map was irrelevant to the texture pattern, we could evaluate the effects of binocular disparity independent of other monocular depth cues (which would be difficult with natural scene pictures as we used in the next experiment). Another merit of the sinusoidal depth
structure was that there was no ambiguity for the observers to specify the regions of maximum depth. There were five conditions in the disparity magnitude of Hidden Stereo images: 2, 4, 8, 16 and 32 pixels, with one pixel corresponding to 0.76 min in visual angle. The Hidden Stereo pairs were generated as described in Section 3.2.1. We limited the maximum disparity for each subband as mentioned in Section 3.2.2. To test the basic property of our method, we did not clip the disparity inducer as in Section 3.2.2, but linearly compressed the intensities of the left and right image based on the maximum/minimum intensity of all the stimuli such that they could be presented in the display’s dynamic range. As a result, the texture patterns were presented at relatively low contrasts. The standard stereo pairs were generated by pixel-warping the cyclopean-view images with linear interpolation according to the disparity map.”

wherein “visual angle” is defined via Dictionary.com:

MEDICAL DEFINITIONS FOR VISUAL ANGLE
visual angle
n.	The angle formed at the retina by the meeting of lines drawn from the periphery of the viewed object.

wherein “viewed” is defined:
view
verb (used with object)
14	to see; watch:
to view a movie.

wherein “watch” is defined:


watch
verb (used with object)
7	to keep under attentive view or observation, as in order to see or learn something; view attentively or with interest:
to watch a play;
to watch a football game.).  

	Thus, Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed:
A.	“setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating a first correlation value for the first base image, using the images of the image pair; and
setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating a second correlation value for the second base image”.











Accordingly, Kanade teaches:
	A.	setting (i.e., specify the position of) a first base image (via a “centered…pixel” as indicated in page 927, fig. 7: “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”) in one (via fig. 1: “f1(x)”) of the images (via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) including the pixel (via fig. 3:dot) of interest (as centered), at a position (said via a “centered…pixel” as indicated in fig. 7: “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”) in the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) and calculating a first correlation (via “correlation or sum of squared differences (SSD)”) value (via “Iterate…estimate”) for the first base image (said via a “centered…pixel” as indicated in fig. 7: “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”), using the images of the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”); and








setting (i.e., specify the position of) a second (via fig. 3: “Window expansion”) base image (said via a “centered…pixel” as indicated in fig. 7: “P5” centered in a dashed-window “patch”, corresponding to fig. 1: “Window”, as expanded around a corner or a place at which two converging lines or surfaces meet) including the pixel (said via fig. 3:dot) of interest, in the one (said via fig. 1: “f1(x)”) of the images (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) in the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”), at a position (via page 924, fig. 3: “x-plus” “x-minus” “y-plus” and “y-minus”) different (via said fig. 3: “Window expansion”) from the position (via said “centered…pixel”) of the first base image (said via a “centered…pixel” as indicated in fig. 7:any one of P0-P6 centered in a dashed-window patch corresponding to fig. 1: “Window”) with respect to a prescribed direction (said via fig. 3: “x-plus” “x-minus” “y-plus” and “y-minus”); and 
calculating a second correlation (said via “correlation or sum of squared differences (SSD)”) value (said via “Iterate…estimate”) for the second (said via fig. 3: “Window expansion”) base image (said via a “centered…pixel” as indicated in fig. 7:any one of P0-P6 centered in a dashed-window patch corresponding to fig. 1: “Window” via: 










page 920:
“I. INTRODUCTION
STEREO matching by computing correlation or sum of squared differences (SSD) is a basic technique for obtain-ing a dense depth map from images [13], 161, 191, [23], 1181, [ 141. As Bamard and Fischler [ 11 point out, "a problem with correlation (or SSD) matching is that the patch (window) size must be large enough to include enough intensity variation for matching but small enough to avoid the effects of projective
distortion." If the window is too small and does not cover enough intensity variation, it gives a poor disparity estimate, because the signal (intensity variation) to noise ratio is low. If, on the other hand, the window is too large and covers a region in which the depth of scene points (i.e., disparity) varies, then the position of maximum correlation or minimum SSD may not represent correct matching due to different projective distortions in the left and right images. For this reason, a window size must be selected adaptively depending on local variations of intensity and disparity.”

wherein “patch” is defined via Dictionary.com:
MEDICAL DEFINITIONS FOR PATCH
patch
n.
A small circumscribed area differing from the surrounding surface; 

page 925, right column, section IV, bullet “a)”:
“a)	Place a small 3 x 3 window centered at the pixel and compute the uncertainty by using (23)-(25).”; and

page 926, left column:
“3) Iterate the above process until the disparity estimate d2(x, :y) converges, or up to a certain maximum number of iterations.”).








Thus, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage, pages:
page 147:6
“3.2.4 Transforming existing stereo contents. There are huge amounts of 3D content in the conventional stereo format. The most straightforward way to transform them into our ghost-free format, is to compute a disparity map D(x) from a given stereo pair. Then, one can generate a disparity inducer in the same way as described above using one of the stereo images as IC (x). However, here we present a more concise way, in which we compute disparity as phase difference between a given stereo pair and calculate the weight for the quadrature-phase shifted image directly from the phase difference.
page 147:14:
“A.1 Stereopsis
The disparity energy detector [Ohzawa et al. 1990] is the current standard model of human binocular disparity detection [Blake and Wilson 2011; Cumming and DeAngelis 2001; Henriksen et al. 2016; Howard 2012a]. The frontend of this detector is a pair of oriented Gabor-shaped receptive fields for the two eyes. (A Gabor function is a sinusoid multiplied by a Gaussian envelope.) The monocular receptive field for one eye is spatially shifted in phase from that for the other eye. An idealized model assumes a quadrature-phase (π/2) shift, although in reality the phase shift may not be limited to π/2, and/or it may be accompanied by a position shift of the receptive field [Henriksen et al. 2016]. Disparity energy is the squared sum of the outputs of the two monocular receptive fields. This response reflects binocular cross-correlation at the spatial location, spatial frequency (scale), and orientation falling within the preferred range of the detector. The size of the window (i.e., receptive field) within which the cross-correlation is computed determines the spatial resolution of depth processing [Banks et al. 2004]. As the preferred spatial frequency is lowered and the window size is increased, the spatial resolution becomes worse. A bank of detectors measures local disparity energies in parallel for a range of scales and orientations. How these disparity-energy measurements are integrated into the final depth perception remains to be investigated, yet it has been suggested that spatial alignments of the peak of the correlation across the scale could be evidence of true disparity [Henriksen et al. 2016].”

with Kanade’s said “centered…pixel” by:



a)	selecting or determining a centering window image patch in one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 5: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above based on the determined or placed windowed image area patch;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; and 
d)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” or the best small dashed window circumscribed and expanded image area for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”










REGARDING CLAIM 38, claim 38 is rejected the same as claim 36. Thus, argument presented in claim 36 is equally applicable to claim 38. Accordingly, Fukiage teaches a parallax detection method comprising: 
projecting patterned light (via said 3D projector of fig. 9) onto an object (said Mona Lisa); 
obtaining an image pair having parallax (via said stereo glasses of fig. 9); 
setting a base (said subbband) image (that is shifted horizontally as shown in fig. 3(a)) in one of images in the image pair; 
calculating a correlation value (said weighted upon fig. 5(e): “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair, using the images of the image pair 
calculating a parallax amount (via said Disparity inducer inducing parallax in said stereo/3D glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 
the patterned light (via said 3D projector of fig. 9) is a single patterned light (or “fused…pattern” in the description of fig. 9) in which first sub patterned light (via fig. 9: “Projection patterns”) and second sub patterned light (via fig. 9: “Projection patterns” each shifted horizontally via said fig. 3(a)) are included (via said fusion); 


the first sub patterned light and the second sub patterned light (each shifted horizontally via said fig. 3(a)) are patterned light having positions shifted from each other with respect to a first direction (said horizontal) and a second direction (via fig. 3(a): “vertical”) perpendicular to the first (horizontal) direction; and 
the calculating the correlation value (said weighted upon fig. 5(e): “X”) includes calculating, as the correlation value (said weighted upon fig. 5(e): “X”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), the correlation value (said weighted upon fig. 5(e): “X”) for a (shifted-horizontally) base (said subband) image that is set in one of images of the image pair so as to include (i) the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), (ii) a region (via said Mona Lisa) in which the first sub patterned light is projected (via said fig. 9: “3D Projector”), and (iii) a region (via said Mona Lisa) in which the second sub patterned light is projected (via said fig. 9: “3D Projector” thus inducing said parallax/disparity for said 3D glasses).  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
	“a base image that is set in one of images of the image pair.”
	Accordingly, Kanade teaches:
	a base (patch) image that is set (or positioned via said window-centered pixel around a corner) in one of images of the image pair so as to include (i) the pixel of interest (said centered pixel), (ii) a (patch) region in which the first sub patterned light is projected, and (iii) a (an expanded patch) region in which the second sub patterned light is projected.
Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







REGARDING CLAIM 39, claim 39 is rejected the same as claims 36 and 38. Thus, argument presented in claims 36 and38 are equally applicable to claim 39. Accordingly, Fukiage teaches a distance detection method comprising:
obtaining an image pair having parallax (for said 3D glasses); 
for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair, using the images of the image pair 
calculating (via fig. 5(f): “Reconstruction”) a parallax (said inducing) amount for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 
wherein the calculating the correlation value (said weighted upon fig. 5(e): “X”) includes: 








setting a first base (said subband) image (via said horizontal image-shifting) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair and calculating a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”, corresponding to claim 36) for the first base (said subband) image (before being set/shifted); and 
setting a second base (said subband) image (via said horizontal image-shifting) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair, at a position different (via said horizontal image shifting as shown in fig. 3(a)) from the position (via fig. 3(a): “Orientation from the vertical”) of the first base (said subband) image with respect to a prescribed direction (via said horizontal image-shifting); and 
calculating a second correlation value (said via fig. 5(b): “Phase difference δ”)   for the second base (said subband) image (before being shifted via fig. 5(c): “Quadrature-phase shifted filter response SC’”), 
wherein the calculation (said via fig. 5(f): “Reconstruction”) of the parallax (inducing) amount includes calculating the parallax (inducing) amount using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ”), 
the distance detection method further comprising: 
detecting a distance (via a “perceived depth”) to an object (said Mona Lisa) using the parallax (inducing) amount (via page 147:9, left column, 1st paragraph:

“Results. The experimental results are shown in Figure 7. Figure 7a shows the perceived depth magnitude of the Hidden Stereo image. The horizontal axis indicates the disparity magnitude of the Hidden Stereo image, while the vertical axis indicates the matched disparity magnitude of the standard stereo image. The data were averaged across subjects as well as texture types. The result shows that Hidden Stereo can produce perceived depth magnitude comparable to the standard stereo at least when the disparity magnitude is equal to or smaller than eight pixels, which corresponds to 6.08 min in visual angle in the condition we tested. Beyond this range, the perceived depth tends to level off. Figure 7b shows the rated scores of relative binocular luster impressions as a function of the disparity magnitude of the Hidden Stereo image. Here, the positive scores indicate that the binocular luster was higher in the Hidden Stereo image, and the negative scores indicate that it was higher in the standard stereo image. The data showed that the binocular luster tended to appear stronger in the Hidden Stereo image when the given disparity magnitude exceeded eight pixels. In summary,
the first experiment suggested that the effective disparity limit of Hidden Stereo is around 6 min in visual angle.”).

	Thus, Fukiage does not teach, as indicated in bold above, the claimed:
“setting a first base image including the pixel of interest, at a position in one of the images in the image pair and calculating a first correlation value for the first base image; and 
setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating a second correlation value for the second base image”.







Accordingly, Kanade teaches:
setting a first (pre-expansion) base (patch) image (via the center pixel) including the pixel of interest (said center pixel), at a position (via said center pixel) in one of the images in the image pair and calculating a first correlation (disparity estimate) value for the first base (patch) image; and 
setting a second (expanded) base (patch) image including the pixel of interest (said center pixel comprised by said expanded window-patch), in the one of the images in the image pair, at a position different (via said expanded window patch) from the position (via said center pixel) of the first (pre-expansion) base (patch) image with respect to a prescribed direction (as shown in fig. 3: arrows); and 
calculating a second correlation (disparity estimate) value for the second (expanded) base (patch) image.











Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said via “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”






REGARDING CLAIM 41, claim 41 is rejected the same as claims 36,38 and 39. Thus, argument presented in claims 36,38 and 39 is equally applicable to claim 41. Accordingly, Fukiage teaches a non-transitory storage medium (or “16 GB RAM”) storing a program that when executed by a processor (or “a quad-core CPU”) causes the processor (said “a quad-core CPU”) to perform a method (corresponding to fig. 5) comprising (via:
“4.1 Implementation details
We generated the results using a laptop computer with a quad-core CPU and 16 GB RAM. The algorithm was implemented in a nonoptimized Python code and run in a single thread. We used eight orientations in the complex steerable pyramid, though just two or four orientations still give good results. To generate the results below, we computed the disparity inducer independently for each of the RGB channels. However, one can obtain perceptually comparable results by processing the luminance channel alone after converting an image from RGB to YUV (other formats such as XYZ or
YIQ are also possible). We took this approach when manipulating depth by light projection (Section 4.4). Under this condition, our algorithm takes about 16 seconds per channel to transform a standard stereo image pair (960×540 pixels in resolution) into a Hidden Stereo pair. When a disparity map is given, the computation time is reduced to 11 seconds. Since the major performance overhead in our algorithm is in building and reconstructing the steerable pyramid, some other approaches [Didyk et al. 2013; Wadhwa et al. 2014] that have accelerated the same process would similarly benefit the performance of our method.”):

obtaining an image pair (fig. 5: “Complex filter responses”) having parallax (for said glasses); 
 for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair, using the images of the image pair 
calculating a parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon fig. 5(e): “X”),
wherein the calculating the correlation value (said weighted upon fig. 5(e): “X”) includes: 
setting (via said shifting via said fig. 3(a)) a first base (subband) image in one of the images including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in the image pair (via said image shifting) and calculating a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”)  for the first base (subband) image (to be phase-shifted), using the images of the image pair; and 
setting (via said shifting via said fig. 3(a)) a second base (subband) image (at a frequency as indicated in fig. 2 of the band) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair (said fig. 5: “Complex filter responses”), at a (“vertical) position different (via said sine-wave-shifting in the context of fig. 3(a): “Orientation from the vertical”) from the (horizontal) position (or “horizontal displacement” via fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) of the first base (subband) image with respect to a prescribed direction (or a horizontal serving as the direction of said shifting); and 
calculating a second correlation value (said via fig. 5(b): “Phase difference δ”)    for the second base (subband) image (to be phase-shifted), 
wherein the calculating the parallax amount (for said glasses) includes calculating the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ”).  
	Thus, Fukiage does not teach, as indicated in bold above, the claimed:
“setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating a first correlation value  for the first base image, using the images of the image pair; and 
setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating a second correlation value for the second base image”.
	









Accordingly, Kanade teaches:
setting (or specifying a position of via fig. 3: “x-minus”) a first (pre-expansion) base image (via the center pixel that is a specific position of an image) in one of the images including the pixel of interest (said center pixel), at a position (via said center pixel) in the image pair and calculating a first correlation (disparity) value for the first base image, using the images of the image pair; and 
setting (said or specifying a horizontal position of via fig. 3: “x-minus”) a second base image (via said window expansion around a corner in the image via the x-minus horizontal position direction) including the pixel of interest (said center pixel), in the one of the images in the image pair, at a position (around said corner as shown in fig. 7: “P5”) different from the position (via said center pixel) of the first (pre-expansion) base image with respect to a prescribed direction (via said fig. 3: “x-minus”); and 
calculating a second correlation (disparity) value for the (post-expansion) second base image, 
wherein the calculating the parallax (via said different views) amount (or a disparity) includes (or involves as a factor) calculating the parallax amount (said or a disparity) for the pixel of interest (said center pixel), using the first correlation value and the second correlation value (to converge on said a disparity).





Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said via “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







REGARDING CLAIM 1, claim 1 is rejected the same as claims 36,38,39 and 41. Thus, argument presented in claims 36,38,39 and 41 is equally applicable to claim 1. Accordingly, Fukiage teaches a parallax detection device comprising: 
at least one processor (said “quad-core CPU”); and 
a memory (said “16 GB RAM”) coupled to the at least one processor (said “quad-core CPU”), the memory (said “16 GB RAM”) having instructions that, when executed by the at least one processor (said “quad-core CPU”), cause the at least one processor to operate as: 
an obtainment (RAM) unit (via fig. 5:left-side: “Input”) configured to obtain an image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”) having parallax (for said 3D glasses); 
a correlation calculation (RAM) unit (via said image shifting of fig. 3(a)) configured to for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”), using the images of the image pair 



a parallax calculation (RAM) unit configured to calculate a parallax amount (via said Disparity Inducer of fig. 5) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 
wherein the correlation calculation (RAM) unit (via said image shifting of fig. 3(a)): 
sets (via said shifting) a first base (pyramidal-subband-response) image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”), and calculates a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) for the first base image (to be shifted), using the images of the image pair; and 
sets (via said shifting) a second base (or another pyramidal-subband-response) image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”), at a position different (via said shifting) from the position of the first base (pyramid) image with respect to a prescribed direction (as shown in fig. 3(a): “horizontal” and “vertical”), and calculates a second correlation value (said via fig. 5(b): “Phase difference δ”) for the second base (pyramid) image (to be horizontally and vertically shifted), and 
wherein the parallax calculation unit (via said Disparity Inducer of fig. 5)  calculates the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first (via said quadrature) correlation value (of fig. 5(c)) and the second correlation value (said via fig. 5(b): “Phase difference δ”).  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
“sets a first base image including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation value for the first base image, using the images of the image pair; and 
sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction, and calculates a second correlation value for the second base image”.  










Accordingly, Kanade teaches:
sets a first base image (in terms of being central) including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation value for the first base image, using the images of the image pair; and 
sets a second base (expanded) image (in terms of a horizontal or vertical relative to the central) including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction, and calculates a second correlation value for the second base image, and 
wherein the parallax calculation unit calculates the (converged) parallax amount for the pixel of interest, using the first correlation value and the second correlation value.  











Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Regarding claim 2, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the obtainment (RAM) unit (corresponding to fig. 5: “Input Original stereo pair” as modified via the combination) obtains (via said fig. 5: “Input Original stereo pair” as modified via the combination) the image pair having parallax (for said glasses), the image pair (for said glasses) being obtained (via said glasses and thought-bubble in fig.1:right-side) by capturing (via said fig. 5: “Input Original stereo pair” as modified via the combination) images of an object (or “a 2D… sinusoidal grating”) onto which patterned light (said light patterns as discussed in the rejection of claim 37) is projected (via said 3D projector of fig. 9 corresponding to “light projection…onto the object’s surface”, cited in the rejection of claim 6, below, such that the glasses/mind/brain obtain the pattern given that “The projection patterns visible only through stereo glasses” via: 
page 147:4, left column, last paragraph:
“Next, let us consider a 2D case where the target pattern is a sinusoidal grating with frequency ω, which is oriented θ from the vertical. In this case, the amount of phase shift needed to achieve the identical horizontal displacement d decreases as the orientation θ becomes closer to the horizontal (see Figure 3). Therefore, the amplitude A of the quadrature-phase-shifted grating needed to achieve the horizontal disparity d can be rewritten as:…”; and

page 147:11:left column, description of fig. 9:
“Fig. 9. Light projection system to give depth impressions to a real object. (a)The disparity-inducer patterns are presented on the target painting (Mona Lisa by Leonardo da Vinci) from a 3D projector. (b) The projection patterns visible only through stereo glasses. Since the patterns are identical except for contrast polarity, they are fused into a neutral gray pattern when viewed without stereo glasses (see the regions outside of the glasses in the images)”).  




Regarding claim 3, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the patterned light (said light patterns as discussed in the rejection of claim 37) has a line pattern (said “a 2D… sinusoidal grating” as shown in fig. 3(a)) in which a high-brightness region (via the peaks in fig. 2’s waveforms) and a low-brightness region (via the valleys in fig. 2’s waveforms) extend in a direction (via any one of fig. 3(a): “vertical” and “horizontal”) perpendicular to the prescribed direction (or other of said as shown in fig. 3(a): “horizontal” and “vertical”).  
Regarding claim 4, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the position of the first base image and the position of the second base image (said via fig. 5: “Original stereo pair” as modified via the combination) π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) equivalent to one of: (i) a width (via fig. 3: “Δ cos θ”) of the first base image (to be shifted) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”), and (ii) a difference between the of the first base image and a period of the patterned light in at least one of the images in the image pair.  





Regarding claim 5, Fukiage as combined teaches the parallax detection device according to claim 2, 
wherein the position of the first base image (corresponding to fig. 3(a)) and the position of the second base image (said via fig. 5: “Original stereo pair” as modified via the combination) to positions (via said shifting) that are different (said as shown in fig. 3(a): “horizontal” and “vertical”) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”) by an amount equivalent (as shown in page 147:3:right column: equation “(2)”: “IR=IC-ID”) to one of: (i) a difference (via said “-” sign forming fig. 2(d): “Composited wave” or fig. 1: “Right image IR” or fig. 9(a): “Right image PR” corresponding to equation (4) in page 147:4, left column, subtracting sine functions or subtracting images: difference image) between a width (comprised by said sine functions’ angle) of the first base image (corresponding to fig. 3(a)) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”) and (via said “-”) a width (comprised by said sine functions’ angle) of a high-brightness region (via the peaks in fig. 2(d)) in (via in the light of fig. 9(a): “3D Projector”) the patterned light (said light patterns as discussed in the rejection of claim 37) in at least one of the images (since forming said light patterns and peaks) in the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” one of which is shown as said fig. 9(a): “Right image PR” forming said projected difference image, IR = fig. 9(a): “Projection target” minus said fig. 9(a): “Right image PR”), and (ii) an amount obtained by subtracting a period of the patterned light from the 
Regarding claim 6, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the correlation calculation unit (via said image shifting of fig. 3(a)) calculates a period (obtaining “phase shifts” of the complete cycle period) of variation in a pixel value (as shown in fig. 3(a)) based on the patterned light (said light patterns as discussed in the rejection of claim 37) using the image pair (for said glasses), and determines the position (via said shifting) of the second base image based on the calculated period (obtaining “phase shifts” of the complete cycle period) of variation (via:
“When a conventional stereoscopic display is viewed without stereo glasses, image blurs, or ‘ghosts’, are visible due to the fusion of stereo image pairs. This artifact severely degrades 2D image quality, making it difficult to simultaneously present clear 2D and 3D contents. To overcome this limitation (backward incompatibility), here we propose a novel method to synthesize ghost-free stereoscopic images. Our method gives binocular disparity to a 2D image, and drives human binocular disparity detectors, by the addition of a quadrature-phase pattern that induces spatial subband phase shifts. The disparity-inducer patterns added to the left and right images are identical except for the contrast polarity. Physical fusion of the two images cancels out the disparity-inducer components and makes only the original 2D pattern visible to viewers without glasses. Unlike previous solutions, our method perfectly excludes stereo ghosts without using special hardware. A simple algorithm can transform 3D contents from the conventional stereo format into ours. Furthermore, our method can alter the depth impression of a real object without its being noticed by naked-eye viewers by means of light projection of the disparity-inducer components onto the object’s surface. Psychophysical evaluations have confirmed the practical utility of our method.”).

Regarding claim 7, Fukiage as combined teaches the parallax detection device according to claim 2, further comprising
a projection device (via said fig. 9(b):3D Projector”) that projects the patterned light onto the object (said grating or real object’s surface).  

Regarding claim 8, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the instructions further cause the at least one processor (said “quad-core CPU”) further to operate as: 
a determination unit configured to determine whether (via the inequalities in equation (9) regarding                         
                            π
                            /
                            2
                        
                    , page 147:4, right column) one of the images (as shown in fig. 3(a)) in the image pair (for said glasses) has periodicity (of said                          
                            π
                            /
                            2
                        
                     via fig. 3(a): “0” to “π”) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”),
wherein in the case (via said equation (9) and similarly equation (14), respectively represented in fig. 5(b): “Phase difference δ” or fig. 9: “Gaussian pyramid GD”) where it is determined (via said equations (9) or (14)) that one of the images in the image pair has periodicity (via the inequalities in equations (9) or (14)), the correlation calculation unit (via said image shifting of fig. 3(a)) calculates (via fig. 4(c) or fig. 5(d): “Weight function A”) the first correlation value (or output of figs. 4(d) or 5(e): “X” via said fig. 5: “Original stereo pair” as modified via the combination) and the second correlation value (output of fig. 4(c) or fig. 5(d): “Weight function A” via said fig. 5: “Original stereo pair” as modified via the combination).  






Regarding claim 9, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the position of the first base image (said via fig. 5: “Original stereo pair” as modified via the combination) and the position of the second base image (said via fig. 5: “Original stereo pair” as modified via the combination) are different (said via fig. 5: “Original stereo pair” as modified via the combination) in a direction (said via fig. 5: “Original stereo pair” as modified via the combination: up/down vertical & left/right horizontal expansion directions) perpendicular (any one of said as shown in fig. 3(a): “horizontal” and “vertical”) to the prescribed direction (said via fig. 5: “Original stereo pair” as modified via the combination corresponding to or any other one of said as shown in fig. 3(a): “horizontal” and “vertical”).  
Regarding claim 10, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the first base image and the second base image (said via fig. 5: “Original stereo pair” as modified via the combination to be shifted) are the same size (via “images…are identical” via page 147:12: description of fig.10:
“Fig. 10. Hidden Stereo pair obtained by transforming a stereo pair with huge disparities (the maximum disparity is ∼36 pixels in the original resolution of 1024 × 1024 pixels). In this case, the significant binocular luster is visible when the two stereo images are binocularly fused. The bottom row shows the original standard stereo pair taken from "The (New) Stanford Light Field Archive" (http://lightfield.stanford.edu). The image pairs in the left and middle columns are for cross fusion, and those in the middle and right columns are for parallel fusion. (The images in the left and right columns are identical.)”).
  



Regarding claim 20, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the parallax calculation unit (via said Disparity Inducer of fig. 5) calculates the parallax amount for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” regarding fig. 5: “Original stereo pair” as modified via the combination) C’”) and the second correlation value (said via fig. 5: “Original stereo pair” as modified via the combination resulting in said via fig. 5(b): “Phase difference δ” or fig. 4: “Gaussian pyramid GD”).  












Regarding claim 21, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the parallax calculation unit (via said Disparity Inducer of fig. 5): 
calculates a first parallax amount from the first correlation value (said via fig. 5: “Original stereo pair” as modified via the combination said resulting in said via fig. 5(c) or fig. 4: “Quadrature-phase shifted filter responses SC’”);   
calculates a second parallax amount from the second correlation value (said via fig. 5: “Original stereo pair” as modified via the combination resulting in said via fig. 5(b): “Phase difference δ” or fig. 4:“Gaussian pyramid GD”); and
calculates the parallax amount (via said Disparity Inducer of fig. 5) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) C’”) and the second parallax amount (said via fig. 5: “Original stereo pair” as modified via the combination resulting in said via fig. 5(b): “Phase difference δ” or fig. 4:“Gaussian pyramid GD” via “the combined image” as represented in fig. 1:“Physically-fused 2D scene” via:










“A.2 Binocular combination
Computation of a cyclopean image from a binocular combination is not directly linked with stereoscopic processing, since binocular depth is perceived with disparities well above the perceptual fusion limit [Lee and Dobbins 2006; Palmer 1961]. The rule of binocular combination, specifically supra-threshold image contrast summation, depends on the magnitude of the discrepancy between the images on the two retinae [Legge and Rubin 1981]. First, when the two images are fairly similar to each other, the combined image can be approximated by a linear average. Second, as the image difference is increased, the image with the stronger contrast contributes more to the cyclopean image. Quadratic summation was proposed as a rule to describe this non-linear  integration [Legge 1984], but more recent studies have proposed more elegant and complicated mechanical models to account for a broader range of binocular combination phenomena [Ding et al. 2013; Ding and Sperling 2006; Georgeson et al. 2016; Meese et al. 2006]. Third, when the two images are very different and incompatible with each other (e.g., luminance increment vs. luminance decrement), binocular rivalry produces a shiny, lustrous appearance of the incompatible area, which is known as binocular luster [Anstis and Ho 1998; Formankiewicz and Mollon 2009; Howard 2012b; Ludwig et al. 2007; Mausfeld et al. 2014].”).

Regarding claim 22, Fukiage as combined teaches the parallax detection device according to claim 1, wherein, when calculating a correlation value, the correlation calculation unit (via said image shifting of fig. 3(a)) sets (or specifies a position resulting in said shift of fig. 3(a)) a referred (and expanded) image in the other of the images in the image pair (said via fig. 5: “Original stereo pair”, as modified via the combination), and calculates the correlation value (resulting in said weighted upon fig. 5(e): “X”) between a base image (corresponding to fig. 3(a)) set (centered) in one of images of the image pair and the referred (and expanded) image while moving (via said expanding resulting in said shifting of fig. 3(a)) the position of the referred (and expanded) image (resulting in fig. 4: “Quadrature-phases shifted filter responses” or fig. 5: “Complex filter responses”) in the prescribed direction (corresponding to said as shown in fig. 3(a): “horizontal” and “vertical”).


REGARDING CLAIM 35, claim 35 is rejected the same as claims 36,38,39 and 41 and 1. Thus, argument presented in claims 36-39 and 41 and 1 is equally applicable to claim 35. Accordingly, Fukiage teaches a distance detection device comprising: 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate  as: 

an obtainment (RAM) unit configured to obtain (via said “Input” of fig. 5) an image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”) having parallax; 
a correlation calculation (RAM) unit configured to  for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”), using the images of the image pair 


a parallax calculation (RAM) unit configured to calculate a parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 
wherein the correlation calculation (RAM) unit: 
sets (via said image shifting of fig. 3(a)) a first base image (said representing the Mona Lisa or grating or surface) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”), and calculates a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) for the first base image (said representing the Mona Lisa or grating or surface), using the images of the image pair; and 
sets a second base image (said representing the Mona Lisa or grating or surface) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”), at a position different from the position of the first base image (said representing the Mona Lisa or grating or surface) with respect to a prescribed direction, and calculates a second correlation value (said via fig. 5(b): “Phase difference δ”) for the second base image (said representing the Mona Lisa or grating or surface), and 
wherein the parallax calculation unit calculates the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ”); and 
a distance calculation (RAM) unit configured to detect a distance (resulting in a “perceived depth”, cited in the rejection of claim 39) to an object (said Mona Lisa or grating or surface) using the parallax amount (for said glasses) 
Thus, Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed:
“sets a first base image including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation value for the first base image, using the images of the image pair; and 
sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction, and calculates a second correlation value for the second base image”.





Accordingly, Kanade teaches:
sets a first base image (via said center position) including the pixel of interest (at said center position), at a position (said center pixel position) in one of the images in the image pair, and calculates a first correlation (non-converged disparity) value for the first base image, using the images of the image pair; and 
sets a second base image (relative to said center pixel position) including the pixel of interest, in the one of the images in the image pair, at a position different (or farther) from the (center pixel) position of the first base image with respect to a prescribed direction, and calculates a second correlation (non-converged disparity) value for the second base image, and 
wherein the parallax calculation unit calculates the parallax amount (or final converged disparity value) for the (central) pixel of interest, using the first (non-converged) correlation value and the second (non-converged) correlation value.










Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Claims 11-19 and 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing Without Glasses) in view of Bimber et al. (The Visual Computing of Projector-Camera Systems) and Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment).
REGARDING CLAIM 11, claim 11 is rejected the same as claims 36,38,39 and 41 and 1. Thus, argument presented in claims 36,38,39 and 41 and 1 is equally applicable to claim 11. Accordingly, Fukiage teaches a parallax detection device comprising: 
a projection device (said 3D projector of fig. 9) that projects patterned light onto an object (said Mona Lisa or said grating or said real object’s surface); 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate  as: 
an obtainment (RAM) unit configured to obtain an image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or subband images) having parallax (for said glasses); 



a correlation calculation (RAM) unit configured to for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair, using the images of the image pair 
a parallax calculation (RAM) unit (via said disparity inducer of fig. 5) configured to calculate a parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 
wherein the projection (RAM) device (said 3D projector of fig. 9) projects first patterned light and second patterned light having patterns (said light patterns as discussed in the rejection of claim 37) at positions shifted (via said image shifting of fig. 3(a)) from each other with respect to a prescribed direction (or horizontal as shown in fig. 3(a)); 








the correlation calculation (RAM) unit (via said image shifting): 
calculates a first (via said “surface albedo”, as discussed in the rejection of claim 37) correlation value (based on said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a first image pair (given “a sequence of image frames”) obtained by the obtainment unit while the projection device projecting (via said 3D projector of fig. 9) the first patterned light to the object; and 
calculates a second (via said “surface albedo”) correlation value (based on said via fig. 5(b): “Phase difference δ”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a second image pair (said given “a sequence of image frames”) obtained by the obtainment unit while the projection device projecting (via said 3D projector of fig. 9) the second patterned light to the object (compensated for surface albedo via:
“3.2.3 Handling dynamic range reduction. Since we limit the maximum disparity such that the weights of the quadrature-phase subbands (i.e., A) do not exceed one, the contrast of the disparity inducer (ID ) does not become significantly high. That said, if a large disparity is added on high-contrast regions in the original image (IC), the intensities of the resulting stereo images (IL, IR) often exceed the original dynamic range. For retaining the entire intensity variation under the display’s dynamic range, a straightforward method is to linearly compress stereo images IL and IR. However,
this inevitably lowers the contrast of the original image contents. Moreover, if the stereo content is a sequence of image frames, all of the frames have to be compressed based on all of their maximum/minimum intensity values to avoid visual flicker.”); and 





wherein the parallax calculation (RAM) unit calculates the parallax amount (said “PL(X)”, as mentioned in the rejection of claim 37, for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the first (via said “surface albedo”, as discussed in the rejection of claim 37) correlation value (based on said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second (via said “surface albedo”, as discussed in the rejection of claim 37) correlation value (based on said via fig. 5(b): “Phase difference δ”).  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“a first image pair obtained by the obtainment unit while the projection device projecting the first patterned light to the object”; and 
B.	“a second image pair obtained by the obtainment unit while the projection device projecting the second patterned light to the object”.











Accordingly, Bimber teaches:	
calculates a first correlation (via “correlating” via fig. 1: “correspondence”) value for the pixel of interest (corresponding to the filter center square in fig. 12: “B” as applied to an image with pixels) based on a first image (via fig. 1: “original”) pair (via “stereoscopic VR/AR visualizations” comprising “binocular disparity” and “stereoscope”) obtained by the obtainment unit while the projection device (via figs. 1 and 2 and 3 and 8 and 20: “pro”) projecting the first patterned light (compensating for fig. 1: “distorted”) to the object (via fig. 1: “reflectance”); and 
calculates a second (said via “stereoscopic VR/AR visualizations”) correlation (said via “correlating”) value for the pixel of interest (said corresponding to the filter center square in fig. 12: “B” as applied to an image with pixels) based on a second image (via “video projectors”) pair (said via “stereoscopic VR/AR visualizations”) obtained by the obtainment unit (via fig. 1: “cam”) while the projection device (said figs. 1 and 2 and 3 and 8 and 20: “pro”) projecting (as indicated by the yellow-line in fig. 1(a)(b) or the dotted red-line line in fig. 1(c) between fig. 1: “pro” and fig. 1: “display surface”) the second (via figs. 1 and 2 and 3 and 8 and 20: “pro”) patterned (via “a projection pattern”) light (resulting in fig. 1: “compensated”) to the object (via fig. 1: “reflectance”); and 
wherein the parallax calculation unit calculates the parallax amount for the pixel of interest (said corresponding to the filter center square in fig. 12: “B” as applied to an image with pixels) using the first correlation (via “correlating” via fig. 1: “correspondence”) value and the second correlation (via “correlating” via fig. 1: “correspondence”) value (via:
section 1: “Introduction”, 1st paragraph:
“Their increasing capabilities and declining cost make video projectors widespread and established presentation tools. Being able to generate images that are larger than the actual display device virtually anywhere is an interesting feature for many applications that cannot be provided by desktop screens. Several research groups discover this potential by applying projectors in unconventional ways to develop new and innovative information displays that go beyond simple screen presentations.”; 

section 1: “Introduction”, 4th paragraph:
“Such image correction techniques have proved to be use-ful tools for scientific experiments, but also for real-world applications. Some examples are illustrated in figures 25-29. (on the last page of this report). They include on-site architectural visualization, augmentations of museum artifacts, video installations in cultural heritage sites, outdoor advertisement displays, projections onto stage settings during live performances, and ad-hoc stereoscopic VR/AR visualizations within everyday environments. Besides these rather individual application areas, real-time image correction techniques hold the potential of addressing future mass markets, such
as flexible business presentations with quickly approaching pocket projector technology, upcoming projection technology integrated in mobile devices - like cellphones, or gameconsole driven projections in the home-entertainment sector.”

wherein “stereoscopic” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR STEREOSCOPIC
stereoscopic
adjective
1	of, concerned with, or relating to seeing space three-dimensionally as a result of binocular disparity: stereoscopic vision
2	of, relating to, or formed by a stereoscope; and

section 3.1: Uniformly Colored Surfaces, 3rd paragraph:
“A homography matrix can be automatically determined numerically by correlating a projection pattern to its corresponding camera image. Knowing the homography matrix Hi for projector proi and the calibration camera cam, allows the mapping from camera pixel coordinates cam(x, y) to the corresponding projector pixel coordinates proi(x, y) with proi(x, y,1) = Hi · cam(x, y). The homographies are usually extended to homogenous 4x4 matrices to make them compatible with conventional transformation pipelines and to consequently benefit from single pass rendering [Ras99]:
A4x4 =    
h11 h12 0 h13
h21 h22 0 h23
0 0 1 0
h31 h32 0 h33”
Thus, one of ordinary skill in the art of projectors and paintings can modify the combination of Fukiage’s teaching of said “surface albedo” (a fraction of light that is reflected) based on the claimed central pixel of interest with Bimber’s teaching of said “correlating” via Bimber’s fig. 1: “correspondence” by
a)	putting the Mona Lisa in a museum;
b)	projecting structured light or a windowed disparity depth pattern ID onto said painting of the Mona Lisa; 
c)	finding a correspondence, via Bimber’s fig.1: “correspondence”, between the structured light or the windowed disparity depth pattern ID and the camera captured image of the Mona Lisa; 
d)	obtaining a compensated projection on the painting of the Mona Lisa; 
e)	obtaining the projected left and right patterns (PL and PR) of said Fukiage’s  equations (24)(25) on said painting of Mona Lisa via said steps b)-d); and
f)	recognizing that the modification is predictable or looked forward to because the modification is “use-ful for…augmentation of museum artifacts” via Bimber, cited above.







Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector” as calibrated via Bimber’s teachings as discussed above; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)” and thus the best ad-hoc stereo visualization:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Regarding claim 12, Fukiage as combined teaches the parallax detection device according to claim 11, 
wherein the correlation calculation unit (via said image shifting) calculates the first (via said “surface albedo”, as discussed in the rejection of claim 37) correlation value (based on said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second (via said “surface albedo”, as discussed in the rejection of claim 37) correlation value (based on said via fig. 5(b): “Phase difference δ”) using base images (said via fig. 5: “Original stereo pair”, as modified via the combination) set (resulting in said shifting of fig. 3(a)), each (said via fig. 5: “Original stereo pair”, as modified via the combination) of which includes (i.e., involves as a factor in correlation) the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” corresponding to said windowed center pixel involved in said correlation), in the same (horizontal) positions in one of the images in the first image pair (given “a sequence of image frames”) and one of the images in the second image pair (said given “a sequence of image frames”).  








Regarding claim 13, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the first patterned light and the second patterned light (said light patterns as discussed in the rejection of claim 37) are periodic (as indicated by the waveforms in fig. 2) light (via said 3D projector of fig. 9) in which high-brightness regions (or said peaks in fig. 2) and low-brightness regions (or said valleys in fig. 2) repeated (and shifted) in an alternating manner in the prescribed direction (said or horizontal as shown in fig. 3(a)), and have line patterns (as shown in fig. 3(a) transformed into the line patterns as shown in fig. 2) in which the high-brightness (peak) regions and the low-brightness (valley) regions extend in a second direction (via fig. 3(a): “from vertical”) perpendicular to the prescribed direction (said or horizontal as shown in fig. 3(a)).  
Regarding claim 14, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the first patterned light and the second patterned light are patterned light (said light patterns as discussed in the rejection of claim 37) having the same brightness distribution (given stereo patterns as indicated in fig. 9(a): “Projection patterns”) but shifted (via said horizontal shifting of fig. 3) from each other with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)).  






Regarding claim 15, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the projection device projects the second patterned light (said light patterns as discussed in the rejection of claim 37) so that the pattern of the first patterned light and the pattern of the second patterned light (said light patterns as discussed in the rejection of claim 37) are in different positions (via said image shifting of fig. 3(a)) with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)) by an amount equivalent to (said as shown in page 147:3:equation (2): “IR=IC-ID”) one of: (i) a difference (via said equation (4) in page 147:4, left column, subtracting sine functions) between a width (comprised by said angles of the sine functions) of one of the base images (said via fig. 5: “Original stereo pair”, as modified via the combination, and fig. 5: “Complex filter responses” or subband images) in the prescribed direction (said or horizontal as shown in fig. 3(a)) and a width (comprised by said angles of the sine functions) of a high-brightness region (or waveform peaks as shown in fig. 2) in the first patterned light (said light patterns as discussed in the rejection of claim 37) in at least one of the images (forming said light pattern waveform peaks) in the first image pair (said via fig. 5: “Original stereo pair”, as modified via the combination, and fig. 5: “Complex filter responses” or subband images), and (ii) an amount obtained by subtracting the period of the first patterned light in the at least one image from the 




Regarding claim 16, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the projection device (said 3D projector of fig. 9) projects the second patterned light (said light patterns as discussed in the rejection of claim 37) so that the pattern of the first patterned light and the pattern of the second patterned light are in different positions (as shown in fig. 3(a):shifted along the horizontal) with respect to the prescribed direction (corresponding to said or horizontal as shown in fig. 3(a)) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) equivalent to one of: (i) a width (via fig. 3(b): “Δ cos θ”) of one of the base images (said via fig. 5: “Original stereo pair”, as modified via the combination) in the prescribed direction (said corresponding to said or horizontal as shown in fig. 3(a)), and (ii) a difference between the 










Regarding claim 17, Fukiage as combined teaches the parallax detection device according to claim 13, wherein the instructions further cause the at least processor (said CPU) to operate as: 
an evaluation unit configured to evaluate a period (via equation (24), that is a function of an frequency i, in page 147:11, left column), with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)), of the first patterned light (said light patterns as discussed in the rejection of claim 37) in at least one of the images (forming said light patterns) in the first image pair, 
wherein the projection device (said 3D projector of fig. 9) projects the second patterned light (said light patterns as discussed in the rejection of claim 37) at a position (via a “Projection target” in fig. 9(a)) determined (for said glasses) on the basis of the evaluated period (said equation (24), with said frequency i, in page 147:11, left column).











Regarding claim 18, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the instructions further cause the at least processor (said CPU) to operate as: 
a calculation unit configured to calculate (via said equation (24) in page 147:11, left column) a positional shift amount (via said image shift of fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) between the first patterned light and the second patterned light (said light patterns as discussed in the rejection of claim 37) in the prescribed direction (said or horizontal as shown in fig. 3(a)) based on at least one of the images in the first image pair (said given “a sequence of image frames”) and at least one of the images in the second image pair (said given “a sequence of image frames”), and determine a length (via fig. 3(b): “Δ cos θ”) of the base image (said via fig. 5: “Original stereo pair”, as modified via the combination) in the prescribed direction (said or horizontal as shown in fig. 3(a)) based on the positional shift amount (via said image shift of fig. 3(a) : “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”).







Regarding claim 19, Fukiage as combined teaches the parallax detection device according to claim 11, 
wherein the projection (RAM) device (said 3D projector of fig. 9) projects the first patterned light and the second patterned light (said light patterns as discussed in the rejection of claim 37) having different wavelength bands (via “RGB color channels”); and 
the obtainment (RAM) unit (for said glasses) obtains the first image (subband) pair (for said “a sequence of image frames”) the second image (subband) pair (for said “a sequence of image frames”) 
“The disparity inducer can be computed separately for RGB color channels. Alternatively, considering the minor role of color information in human stereopsis [Howard 2012a; Kingdom and Simmons 1996], one can compute the disparity inducer only in the luminance channel.”).  









REGARDING CLAIM 37, claim 37 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 37. Accordingly, Fukiage teaches a parallax detection method comprising: 
projecting patterned light (via fig. 9(a): “3D Projector”) onto an object (fig. 9(a): “Mona Lisa by Leonardo da Vinci”); 
obtaining an image pair (as indicated in fig. 9(a): “Projection patterns”) having parallax (as indicated in fig. 9(b): “stereo glasses”); 
setting (via said fig. 3(a) shifting an image) a base image (said subbands) in one of images in the image pair; 
calculating a correlation value (via “W(x)ID(X)” of equation (24) in page 147:11, left column:
“                        
                            
                                
                                    P
                                
                                
                                    L
                                
                            
                            (
                            x
                            )
                            =
                            
                                
                                    W
                                    
                                        
                                            x
                                        
                                    
                                    I
                                
                                
                                    D
                                
                            
                            +
                            0.5
                        
                    					(24)…
where W(x) is a weight function that compensates for the projector’s light attenuation according to the surface albedo of the projection target. As for the details about the geometric and photometric calibration, please refer to [Bimber et al. 2007]. We only computed the disparity inducer in the luminance channel, and thus the projection patterns PL and PR contain luminance alone. The disparity inducer was clipped such that W(x)ID (x) did not exceed the bound [−0.5, 0.5]. Therefore, the projected patterns are fused into a neutral gray pattern when viewed by naked eyes. Although there
are differences in colors and resolutions between a real picture and the projected patterns, the HVS resolves those small dissociations in a way similar to Deformation Lamps [Kawabe et al. 2016], where a motion impression is added to a static object by projecting luminance motion signals. Consequently, viewers with shutter glasses
perceive the natural depth impression added by the light projection, while viewers without glasses can still enjoy the original appearance of the picture. The light projection system proposed here can be used, for example, in an art museum to present additional depth impressions onto existing paintings without causing any conflicts with observers who want to appreciate their original appearances.”)

for a pixel of interest (said eye-angle forming pixel viewed with interest as discussed in the rejection of claim 36) in one of images of the image pair, using the images of the image pair 
calculating a parallax amount (or said “PL(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) D(X)”), 
wherein: 
the projecting (said via fig. 9(a): “3D Projector”) includes projecting first patterned light and second patterned light having patterns (via “light…patterns…are projected”) at positions shifted (resulting in said shifted image along a horizontal) from each other with respect to a prescribed direction (said horizontal via page 147:11:
“4.4 Manipulation of real object’s depth by light projection
An important aspect of Hidden Stereo is that the disparity inducer can be independently presented on a 2D image content. Here we show one such example, where patterns containing only the disparity inducer are projected on the surface of a printed picture using a 3D projector. Figure 9 shows a schematic depiction of the setup. The projector was a commercially available 3D projector with active shutter glasses. Using a printed picture as a cyclopean view image IC, we generated a disparity inducer ID in the way described in Section 3.2 with a manually designed disparity map. The projected left and right patterns (PL and PR) were generated by…”);











the calculating the correlation value (said via “W(x)ID(X)” of equation (24) in page 147:11, left column “                        
                            
                                
                                    P
                                
                                
                                    L
                                
                            
                            (
                            x
                            )
                            =
                            
                                
                                    W
                                    
                                        
                                            x
                                        
                                    
                                    I
                                
                                
                                    D
                                
                            
                            +
                            0.5
                        
                    					(24)”)
 includes: 
calculating a first (via a “stereo…sequence of image frames”) correlation value (said via “W(x)ID(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) based on a first image pair (via a “stereo…sequence of image frames”) obtained while the first patterned light is projected (via said via “light…patterns…are projected” compensated for the albedo); and 
calculating a second (via a “stereo…sequence of image frames”) correlation value (said via “W(x)ID(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) based on a second image pair (said via a “stereo… sequence of image frames”) obtained while the second patterned light is projected (via said via “light…patterns…are projected” compensated for the “surface albedo”, cited above, via page 147:6, left column:
“3.2.3 Handling dynamic range reduction. Since we limit the maximum disparity such that the weights of the quadrature-phase subbands (i.e., A) do not exceed one, the contrast of the disparity inducer (ID ) does not become significantly high. That said, if a large disparity is added on high-contrast regions in the original image (IC), the intensities of the resulting stereo images (IL, IR) often exceed the original dynamic range. For retaining the entire intensity variation under the display’s dynamic range, a straightforward method is to linearly compress stereo images IL and IR. However,
this inevitably lowers the contrast of the original image contents. Moreover, if the stereo content is a sequence of image frames, all of the frames have to be compressed based on all of their maximum/minimum intensity values to avoid visual flicker.”), 


wherein the calculating the parallax amount (said or “PL(X)”) includes calculating the parallax amount (said or “PL(X)”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” corresponding to said windowed center pixel involved in said correlation) using the first (said via a “stereo…sequence of image frames”) correlation value (said via “W(x)ID(X)”) and the second (said via a “stereo…sequence of image frames”) correlation value (said or “PL(X)”).
Thus Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed 
A.	“a first image pair obtained while the first patterned light is projected “; and 
B.	“a second image pair obtained while the second patterned light is projected”.
Accordingly as discussed above in the rejection of claim 11, Bimber teaches:
A.	a first image pair (corresponding to said ad-hoc stereoscopic VR/AR visualizations) obtained while the first patterned light (via said fig. 1: “structured light”) is projected (via said  fig. 1: “pro”); and 
B.	a second image pair (corresponding to said ad-hoc stereoscopic VR/AR visualizations) obtained while the second patterned light (via said fig. 1: “structured light”) is projected  (via said  fig. 1: “pro”).



Thus as discussed above in the rejection of claim 11, one of ordinary skill in the art of projectors and paintings can modify the combination of Fukiage’s teaching of said “surface albedo” (a fraction of light that is reflected) based on the claimed central pixel of interest with Bimber’s teaching of said “correlating” via Bimber’s fig. 1: “correspondence” by
a)	putting the Mona Lisa in a museum;
b)	projecting structured light or a windowed disparity depth pattern ID onto said painting of the Mona Lisa; 
c)	finding a correspondence, via Bimber’s fig.1: “correspondence”, between the structured light or the windowed disparity depth pattern ID and the camera captured image of the Mona Lisa; 
d)	obtaining a compensated projection on the painting of the Mona Lisa; 
e)	obtaining the projected left and right patterns (PL and PR) of said Fukiage’s  equations (24)(25) on said painting of Mona Lisa via repeating said steps b)-d); and
f)	recognizing that the modification is predictable or looked forward to because the modification is “use-ful for…augmentation of museum artifacts” via Bimber, cited above.




	
Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector” as calibrated via Bimber’s teachings as discussed above; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)” and thus the best ad-hoc stereo visualization:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







REGARDING CLAIM 40, claim 40 is rejected the same as claims 11 and 37. Thus, argument presented in claims 11 and 37 is equally applicable to claim 40. Accordingly, Fukiage teaches claim 40 of a distance detection method comprising: 
obtaining a first distance (or “disparity” “d”, corresponding to the close-distance hands in fig. 4: “Disparity map”, in page 147:4, equation (5)                         
                            φ
                            =
                            
                                
                                    ω
                                    d
                                
                                
                                    2
                                
                            
                        
                     resulting in a “perceived depth”, cited in the rejection of claim 39) between an object (said Mona Lisa or grating or said given “a sequence of image frames”, cited in the rejection of claim 11) and a distance detection device (said 3D projector of fig. 9 comprising said glasses) based on one of (i) a size of the object in an image (or fig. 9(a): “Projection patterns”) captured (via input arrow to said 3D projector in fig. 9(a)) by the distance detection device (said 3D projector of fig. 9 comprising said glasses), and (ii) a distance (via a “perceived depth”, cited in the rejection of claim 39) between the object (said Mona Lisa or grating or said given “a sequence of image frames”, cited in the rejection of claim 11) and the distance detection device (said 3D projector of fig. 9 comprising said glasses) previously (via said given “a sequence of image frames”, cited in the rejection of claim 11) detected (via a “perceived depth”, cited in the rejection of claim 39) for the object (said Mona Lisa or grating or said given “a sequence of image frames”, cited in the rejection of claim 11); 




detecting (via a “perceived depth”, cited in the rejection of claim 39) a second distance (via said “d” via said given “a sequence of image frames”, cited in the rejection of claim 11) between the object (said Mona Lisa or grating or said given “a sequence of image frames”, cited in the rejection of claim 11) and the distance detection device (said 3D projector of fig. 9 comprising said glasses) based on a parallax amount (via fig. 5: “Disparity inducer ID”) calculated (via fig. 5(e): “X”) through a first parallax detection method (as indicated in fig. 5) in the case where the first (“clipped”) distance (said “d” resulting in said “perceived depth”, cited in the rejection of claim 39) is greater than a prescribed distance (or “maximum disparity bounds”, “                        
                            π
                            /
                            4
                        
                    ” and “                        
                            -
                            π
                            /
                            4
                        
                    ”, via page 147:6, right column:
“A Hidden Stereo pair is obtained by shifting the phase of a cyclopean view image by δ/2 in each direction. However, phase difference δ/2 may be too large to be expressed in our method. In such cases, one may scale the phase difference by multiplying a scaling factor α (or use a more elegant method of disparity compression).
Then, each of the phase differences is clipped by the maximum disparity bounds as

                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    j
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                    >
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    -
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                     
                                                     
                                                     
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    j
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    <
                                                    -
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    ,
                                                                    j
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    	(21)

This time, the disparity bounds are directly defined in the phase angle.”); or

detecting the second distance (via said given “a sequence of image frames”, cited in the rejection of claim 11) based on a parallax amount (via fig. 5: “Disparity inducer ID”) calculated (via fig. 5(e): “X”) through a second parallax detection method  (as indicated in fig. 5) in the case where the (said “clipped”) first distance (via a “perceived depth”, cited in the rejection of claim 39) is less than or equal to the prescribed distance (said other of said “maximum disparity bounds”, “                        
                            π
                            /
                            4
                        
                    ” and “                        
                            -
                            π
                            /
                            4
                        
                    ”), 
wherein the first parallax detection method (as indicated in fig. 5) comprises: 
obtaining an image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) having parallax (for said glasses); 
for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), using the images of the image pair
calculating (said via fig. 5(e): “X”) a parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) 







wherein the calculating the correlation value (said weighted upon fig. 5(e): “X”) includes: 
setting (via said image shifting of fig. 3(a)) a first base image in one of the images including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) and calculating a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”)  for the first base image (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images); and 
setting (via said image shifting of fig. 3(a)) a second base image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in the one of the images in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), at a position different (via said image shifting of fig. 3(a)) from the position of the first base image (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”); and 
calculating a second correlation value (said via fig. 5(b): “Phase difference δ”) for the second base image (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images),
wherein the calculating the parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) includes calculating the parallax amount (said via fig. 5: “Disparity inducer ID”) using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ”), and 
















wherein the second parallax detection method (as indicated in fig. 5) comprises: 
projecting patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) onto an object (said Mona Lisa or grating or said given “a sequence of image frames”, cited in the rejection of claim 11); 
obtaining an image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) having parallax (for said glasses); 
setting (via said image shifting of fig. 3(a)) a base image in one of images in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images); 
calculating a correlation value (said weighted upon fig. 5(e): “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), using the images of the image pair 
calculating a parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) of the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) using the correlation value (said weighted upon fig. 5(e): “X”), 


wherein: 
the projecting includes projecting first patterned light and second patterned light having patterns (said via said projection of light patterns as discussed in the rejection of claim 37) at positions shifted (via the image shifting of fig. 3(a)) from each other with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”); 















the calculating the correlation value (said weighted upon fig. 5(e): “X” and represented in weighted form via equations “(24)” “(25)” as “W(x)ID(x)” comprising “a disparity inducer ID”) includes:   
calculating a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a first image pair (said given “a sequence of image frames”, cited in the rejection of claim 11,via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) obtained while the first patterned light (via said via said projection of light patterns as discussed in the rejection of claim 37, above) is projected; and 
calculating a second correlation value (said via fig. 5(b): “Phase difference δ”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a second image pair (said given “a sequence of image frames”, cited in the rejection of claim 11, via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) obtained while the second patterned light (via said “light…patterns…are projected” as discussed in the rejection of claim 37) is projected, 


wherein the calculating the parallax amount (said via fig. 5: “Disparity inducer ID”) includes calculating the parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ” via page 147:11:
“4.4 Manipulation of real object’s depth by light projection
An important aspect of Hidden Stereo is that the disparity inducer can be independently presented on a 2D image content. Here we show one such example, where patterns containing only the disparity inducer are projected on the surface of a printed picture using a 3D projector. Figure 9 shows a schematic depiction of the setup. The projector was a commercially available 3D projector with active shutter glasses. Using a printed picture as a cyclopean view image IC, we generated a disparity inducer ID in the way described in Section 3.2 with a manually designed disparity map. The projected left and right patterns (PL and PR) were generated by

PL (x) = W (x)ID (x) + 0.5, 						(24)
PR (x) = −W (x)ID (x) + 0.5, 					(25)

where W (x) is a weight function that compensates for the projector’s light attenuation according to the surface albedo of the projection target. As for the details about the geometric and photometric calibration, please refer to [Bimber et al. 2007]. We only computed the disparity inducer in the luminance channel, and thus the
projection patterns PL and PR contain luminance alone. The disparity inducer was clipped such thatW (x)ID (x) did not exceed the bound [−0.5, 0.5]. Therefore, the projected patterns are fused into a neutral gray pattern when viewed by naked eyes. Although there are differences in colors and resolutions between a real picture and
the projected patterns, the HVS resolves those small dissociations in a way similar to Deformation Lamps [Kawabe et al. 2016], where a motion impression is added to a static object by projecting luminance motion signals. Consequently, viewers with shutter glasses perceive the natural depth impression added by the light projection, while viewers without glasses can still enjoy the original appearance of the picture. The light projection system proposed here can be used, for example, in an art museum to present additional depth impressions onto existing paintings without causing any conflicts with observers who want to appreciate their original appearances.”).


Thus, Fukiage does not teach when considered as a whole the 1st elemental alternative, as indicated in bold above, as claimed:
“setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating a first correlation value for the first base image; and 
setting a second base image including the pixel of interest in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating a second correlation value for the second base image”.
Thus, Fukiage does not teach when considered as a whole the 2nd elemental alternative, as indicated in bold above, as claimed:
“a first image pair obtained while the first patterned light is projected”; and
“a second image pair obtained while the second patterned light is projected”.





	


Accordingly, Kanade teaches the 1st elemental alternative:
setting a first base image (with respect to a center pixel) in one of the images including the pixel of interest (via said center pixel), at a position (via said center pixel) in the image pair and calculating a first correlation (non-converged disparity) value for the first base image; and 
setting a second base image (relative to the center pixel) including the pixel of interest (said center pixel) in the one of the images in the image pair, at a position different (or farther from said center pixel) from the position (said center pixel) of the first base image with respect to a prescribed direction (away from the center pixel); and 
calculating a second correlation (non-converged disparity) value for the second base image,
wherein the calculating the (converged) parallax (disparity) amount for the pixel of interest (said center pixel) includes calculating the parallax (converged) amount using the first (non-converged) correlation value and the second (non-converged) correlation value.







Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest”)  in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said  “pixel…in visual angle” comprising “view… with interest”);
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”

	Thus, via said MPEP 2143.03, 3rd paragraph, last sentence:
“In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

the combination “teaches the element” but not the non-limiting 2nd alternative, as shown above in Claim Interpretation, under the broadest reasonable interpretation.
	Accordingly, Bimber teaches the 2nd elemental alternative under the non-broadest reasonable interpretation of:
a first image pair (corresponding to said “ad-hoc stereoscopic VR/AR visualizations”) obtained while the first patterned light (said via fig. 1: “structured light”) is projected (said via fig. 1: “pro”); and
a second image pair (said corresponding to “ad-hoc stereoscopic VR/AR visualizations”) obtained while the second patterned light (said via fig. 1: “structured light”) is projected (said via fig. 1: “pro” via section 1. Introduction, 4th paragraph:
“Such image correction techniques have proved to be use- ful tools for scientific experiments, but also for real-world applications. Some examples are illustrated in figures 25-29. (on the last page of this report). They include on-site architectural visualization, augmentations of museum artifacts, video installations in cultural heritage sites, outdoor advertisement displays, projections onto stage settings during live
performances, and ad-hoc stereoscopic VR/AR visualizations within everyday environments. Besides these rather individual application areas, real-time image correction techniques hold the potential of addressing future mass markets, such
as flexible business presentations with quickly approaching pocket projector technology, upcoming projection technology integrated in mobile devices - like cellphones, or gameconsole driven projections in the home-entertainment sector.”).

	






Thus, one of ordinary skill in projector calibration can modify Fukiage’s teaching of projection as shown in fig. 9 with Bimber’s teaching of said  “ad-hoc stereoscopic VR/AR visualizations” and fig. 1: “structured light” by:
a)	calibrating the projector using Fukiage’s fig. 9: “Projection Pattern”: “Left image PL” being Bimber’s teaching of fig. 1: “structured light”;
b)	camera obtaining an image of the Mona Lisa while projecting the Left image, PL;
c)	calibrating the projector using Fukiage’s fig. 9: “Projection Pattern”: “Right image PR” being Bimber’s teaching of fig. 1: “structured light”;
d)	camera obtaining an image of the Mona Lisa while projecting the Right image, PR;
e)	performing said “ad-hoc stereoscopic VR/AR visualizations” based on said obtained and calibrated left and right images, PL and PR, of the Mona Lisa; and
f)	recognize that the modification is predictable or looked forward to for the same reasons as in claim 11.









Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing
Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) and Bimber et al. (The Visual Computing of Projector-Camera Systems) and Wang et al. (Multicamera phase measuring profilometry for accurate depth measurement).
REGARDING CLAIM 23, claim 23 is rejected the same as claims 36,38,39,41,1,35,11,37 and 40. Thus, argument presented in claims 36,38,39, 41, 1,35,11,37 and 40 is equally applicable to claim 23. Accordingly, Fukiage teaches a parallax detection device comprising: 
a projection device (via said 3D projector of fig. 9) that projects patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) onto an object (said grating or Mona Lisa or real object’s surface); 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate  





an obtainment (RAM) unit configured to obtain (said fig. 5: “Input” or fig. 1:thought-bubble) an image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”) having parallax (or a difference between views via fig.4: “Disparity map” or fig. 5: “Phase difference”) while the projection device (via said 3D projector of fig. 9)  projecting the patterned light onto the subject (said grating or Mona Lisa or real object’s surface via:
“3.2 Extension to general image cases
In general, any arbitrary image can be represented as a combination of sinusoids by a 2D Fourier transform. Thus, the disparity manipulation described above can be easily applied to arbitrary images as long as the disparity for each sinusoidal component is spatially uniform. However, when we want to add a structured map of binocular disparity, we need spatially localized information about the spatial frequency and orientation of an input image. To analyze this local structure information, we use the steerable pyramid [Portila and Simoncelli 2000; Simoncelli and Freeman 1995], which
decomposes an image into subband images, each representing local responses tuned to different spatial frequency and orientation bands. Specifically, we use the complex steerable pyramid to obtain an analytic version of the filter responses, whose imaginary counterpart represents responses for a quadrature-phase shifted version of an input image. It should be noted that the HVS analyzes binocular disparity using a bank of multi-scale, orientation-tuned sensors similar to the steerable pyramid (see Appendix A.2).”); 

a correlation calculation (RAM) unit configured to for a pixel of interest (said retinal-angle pixel of interest) in one of images of the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”), using the images of the image pair 
a parallax calculation unit configured to calculate a parallax amount (for said glasses) for the pixel of interest (said retinal-angle pixel of interest) using the correlation value (said weighted upon fig. 5(e): “X”), 
wherein the patterned light is a single (via said fused) patterned light in which first sub patterned light (created from fig. 2(c)) and second sub patterned light (created from fig. 2(d) for said projection of light patterns as discussed in the rejection of claim 37, above) are included; 
the first sub patterned light (created from fig. 2(c)) and the second sub patterned light (created from fig. 2(d) for said projection of light patterns as discussed in the rejection of claim 37, above) are patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) having positions shifted (via said horizontal shifting of fig. 3(a)) from each other with respect to a first direction (via fig. 3(a): “from the vertical”) and a second direction (via fig. 3(a): “horizontal displacement”) perpendicular to the first direction (said via fig. 3(a): “from the vertical”); and 







the calculation unit calculates, as the correlation value (said weighted upon fig. 5(e): “X”) for the pixel of interest (said retinal-angle pixel of interest as indicated in fig. 1:eye), the correlation value (said weighted upon fig. 5(e): “X”) for a base image (representing the Mona Lisa or grating or surface) that is set in one of the images of the image pair so as to include (i) the pixel of interest (said retinal-angle pixel of interest as indicated in fig. 1:eye), (ii) a region (via said Mona Lisa) in which the first sub patterned light is projected, and (iii) a region (via said Mona Lisa) in which the second sub patterned light is projected (via said projection of light patterns as discussed in the rejection of claim 37, above).  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“an obtainment unit configured to obtain an image pair having parallax while the projection device projecting the patterned light onto the subject”; and
B.	“a base image that is set in one of the images of the image pair so as to include (i) the pixel of interest”.
	Accordingly, Kanade teaches:
B.	a base image (patch) that is set (or centered via said center pixel) in one of the images of the image pair so as to include (i) the pixel of interest (or said center pixel in said patch comprising said retinal pixel of interest).




Thus as discussed above, one of ordinary skill in the art of stereo disparity or parallax can modify Fukiage’s teaching of said retinal-angle pixel of interest as indicated in fig. 1:eye in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said said retinal-angle pixel of interest as indicated in fig. 1:eye;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”






	Thus, the combination does not teach the remaining difference of said:
A.	“an obtainment unit configured to obtain an image pair having parallax while the projection device projecting the patterned light onto the subject”.
	Accordingly, Wang teaches:
an obtainment unit (via fig. 1.1: “Camera I” and “Camera II”) configured to obtain an image pair having (finger) parallax (as shown in fig. 1.2 corresponding to “stereo disparities” or stereo differences) while the projection device (fig. 1.1: “Projector”) projecting the patterned (via fig. 2.1: “Three image patterns”) light (via fig. 1.1: “Projector”) onto the subject (fig. 1.1: “Target” via page 3, 2nd paragraph:
“Traditional stereo matching is to find the correspondence of points from two or more planes. Stereo matching has been studied for decades in computer vision, which can be broadly classified into feature based [10], [11], [12] and point based approaches [13] and [14]. Generally speaking, when come to two or more views geometry, the fundamental matrices and epipolar lines [15], [16] can be derived using an external calibration target. The corresponding points from different views must lie on the same epipolar line. That is, stereo matching greatly reduces the search for correspondences. The point correspondences deduce the stereo disparities. Through stereo triangulation, disparities can be converted into coordinates of points in 3D space.”

	








Thus, said one of ordinary skill in the art of projectors and paintings including image disparity or parallax can modify the combination of Fukiage’s said fig. 5: “Original stereo pair” as modified via the combination of Kanade and Bimber with Wang’s teaching of said fig. 1.1: “Camera I” and “Camera II” by:
a)	calibrating Fukiage’s projector via Bimber’s projector calibration as discussed in the rejection of claim 11;
b)	projecting the three calibrated image patterns at 0,45 and 90 degrees on said painting of Mona Lisa; 
c)	capture stereo images of the projection;
d)	window searching for matching points along epiplor lines in each stereo image;
e)	expanding the center-pixel search windows via Kanade based on captured three patterns; 
f)	projecting disparity induced patterns on said painting of Mona Lisa based on said window matching or correlating and projector calibration;	
g)	using AR/VR 3D glasses creating said thought-bubble; and








h)	recognizing that the combination is predictable or looked forward to because Wang’s teaching of said  fig. 1.1: “Camera I” and “Camera II” “greatly reduces the search for correspondences” (Wang, cited above) via epipolar lines (Wang:fig. 3.1: “Epipolar Line”) and obtains “accurate depth information through the camera-projector triangulation” and thus an accurate perceived depth via said 3D glasses via Wang, page 1: Introduction, 1st paragraph:
“Structured light illumination (SLI) [1] employs the projection of a group of designed light patterns onto the surface of target. By the reflected illumination of the target, the depth information would be computed. The structured illumination could be spots, stripes or some other geometric patterns, as long as the depth information can be extracted from the reflected illumination. As one of the most accurate non-contact 3D surface measuring techniques, SLI has many industrial and scientific applications [1], including 3D conferencing [2], IC mounting on circuit board, and quality control [3]. Compared to some passive 3D information acquisition techniques such as stereo vision [19], shape from x [20], SLI can easily overcome the reconstruction ambiguities around surface discontinuities via the active scanning, and obtain accurate depth information through the camera-projector triangulation.”












Regarding claim 24, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) are periodic (via said fig. 3(a) that performs a phase shift) light (via said 3D projector of fig. 9) in which high-brightness regions (or peaks as shown in fig. 2’s waveforms) and low-brightness regions (or valleys in fig. 2’s waveforms) repeat (via a cycle) in an alternating manner (via “frequency ω”) in the first direction (said via fig. 3(a): “from the vertical” via page 147:4, left column, section 3.1: “Disparity manipulation by adding a quadrature-phase component”, 2nd paragraph:
“For the sake of simplicity, let us begin with a simple 1D case where we want to displace a vertical grating whose intensity profile is a sinusoidal wave with frequency ω by the size of disparity, d. When a quadrature-phase-shifted component is added to the original wave, the resultant composited wave is obtained as follows:..”).  

Regarding claim 25, Fukiage as combined teaches the parallax detection device according to claim 24, wherein the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) are light in which patterned light having the same brightness distribution (“Since the patterns are identical”) are shifted (via said fig. 3(a)) from each other in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement” via page 147:11: description of fig. 9:
“Fig. 9. Light projection system to give depth impressions to a real object. (a)The disparity-inducer patterns are presented on the target painting (Mona Lisa by Leonardo da Vinci) from a 3D projector. (b) The projection patterns visible only through stereo glasses. Since the patterns are identical except for contrast polarity, they are fused into a neutral gray pattern when viewed without stereo glasses (see the regions outside of the glasses in the images)”).  


Regarding claim 26, Fukiage as combined teaches the parallax detection device according to claim 24, 
wherein the projection device projects the patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) so that the first sub patterned light and the second sub patterned light are at different positions (via said image shifting of fig. 3(a)) in the first direction (said via fig. 3(a): “from the vertical”) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift”) equivalent to one of a difference between a width of the base image in the first direction and a width (via said equation (4), in page 147:4, left column, that subtracts angles comprising a width), in the first direction, of the high-brightness region (said or peaks as shown in fig. 2’s waveforms) of the first sub patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) in at least one of the images (forming said projection patterns) in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses” or “subband images”), and an amount obtained by subtracting the period, in the first direction, of the first sub patterned light in the at least one image from the 






Regarding claim 27, Fukiage as combined teaches the parallax detection device according to claim 24, wherein the projection device projects the patterned light so that the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed in the rejection of claim 37, above) are at different positions (via said image shifting of fig. 3(a)) in the first direction (said via fig. 3(a): “from the vertical”) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift”) equivalent to one of 
a width (via fig. 3(b): “Δcosθ”) of the base image (representing the Mona Lisa or grating) in the first direction (said via fig. 3(a): “from the vertical”), and 
a difference between the stated width and the period, in the first direction, of the first sub patterned light in at least one of the images in the image pair.  
Regarding 28, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the first sub patterned light and the second sub patterned light are light (via said projection of light patterns as discussed in the rejection of claim 37, above) having the same period (via said “Since the patterns are identical”, cited in the rejection of claim 25, above) in the second direction (said via fig. 3(a): “horizontal displacement”).  






Regarding claim 29, Fukiage as combined teaches the parallax detection device according to claim 28, wherein a length (via fig. 3(b): “Δcosθ”) of the base image (said via fig. 5: “Original stereo pair”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) in the second direction (said via fig. 3(a): “horizontal displacement”) is a length (said via fig. 3(b): “Δ cos θ”) equivalent to an integral (via fig. 1: “Physically-fused 2D scene” and fig. 9: description thereof: “patterns…fused”) multiple (said via fig. 3(b): “Δ cos θ”: “Δ” is multiplied by “cos θ”) of the periods of the first sub patterned light and the second sub patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) in the second direction (said via fig. 3(a): “horizontal displacement”).  













Regarding claim 30, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the instructions further cause the at least processor (said CPU) to operate as: 
an evaluation (CPU) unit configured to evaluate 
the period (via said freq. equation (24) in page 147:11, left column), in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) in at least one of the images (forming said light patterns) in the image pair (said via fig. 5: “Original stereo pair”, as modified via the combination, and fig. 5: “Complex filter responses” or “subband images”), or 
a difference between the positions, in the first direction, of the first sub patterned light and the second sub patterned light in the at least one image, and
determine a length (said via fig. 3(b): “Δ cos θ”) of the base image (said representing the Mona Lisa or grating or surface) in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement”) based on a period (said via equation (24) in page 147:11, left column) or the positions.  






Regarding claim 31, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the instructions further cause the at least one processor (said CPU) 
an evaluation (CPU) unit configured to evaluate the period (said via equation (24) in page 147:11, left column), in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) in at least one of the images in the image pair (said via fig. 5: “Original stereo pair”, as modified via the combination, and fig. 5: “Complex filter responses” or “subband images”), or a difference between the positions, in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light and the second sub patterned light in the at least one image, 












wherein the projection (CPU) device (via said 3D projector of fig. 9) projects the patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) having corrected the periods and positions (via a “correct…phase difference”) of the first sub patterned light and the second sub patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) based on the evaluated period (said via equation (24) in page 147:11, left column) or position difference, and a length (said via fig. 3(b): “Δ cos θ”) of the base image (said via fig. 5: “Original stereo pair”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement” via page 147:6, right column, 2nd full paragraph:
“Figure 5 shows an overview of the process for transforming a standard stereo pair into the Hidden Stereo format. Let IL′ and IR′ represent an input stereo pair. Since we use the left image as a cyclopean view image, IC = IL ′. First, we compute the phase difference between IL ′ and IR′, following the approach presented in [Didyk et al. 2013]. We decompose an input stereo pair into complex steerable pyramids, giving SL ′
i,j (x) and SR′ i,j (x). Then, we compute the phase difference δi,j (x) between each of the corresponding complex coefficient pairs. As was done in [Didyk et al. 2013], we correct the phase difference to twice the phase difference in the level below as
δi,j (x) = 2δi−1,j (x) (20)
whenever the absolute phase difference in the level below exceeds π/2.”).  








Regarding claim 32, Fukiage as combined teaches the parallax detection device according to claim 23, 
wherein the correlation calculation unit sets (via said shifting of fig. 3(a)) a referred (sub-band) image (said via fig. 5: “Original stereo pair”, as modified via the combination: window expansion) in the other of the images in the image pair (said via fig. 5: “Original stereo pair”, as modified via the combination, and fig. 5: “Complex filter responses” or “subband images”), and calculates, as the correlation value (via said via fig. 5: “Original stereo pair”, as modified via the combination) for the pixel of interest (via said retinal pixel of interest), a correlation value (resulting in said weighted upon fig. 5(e): “X”) between the base image (said via fig. 5: “Original stereo pair”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) and the referred (said sub-band) image (said via fig. 5: “Original stereo pair”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) while moving (via said via fig. 5: “Original stereo pair”, as modified via the combination: window movement expansion, corresponding to said representing the Mona Lisa or grating or surface corresponding to said shifting of fig. 3(a)) the position of the referred (sub-band) image (said via fig. 5: “Original stereo pair”, as modified via the combination) in the first direction (said via fig. 5: “Original stereo pair”, as modified via the combination, corresponding to said via fig. 3(a): “from the vertical”).  




Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing
Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) and Farina et al. (US Patent 10,076,425) and Bimber et al. (The Visual Computing of Projector-Camera Systems) and Wang et al. (Multicamera phase measuring profilometry for accurate depth measurement).
Regarding claim 33, claim 33 is rejected the same as claims 36,38,39,41,1,35 and 11,37,40 and 23. Thus, argument presented in claims 36,38,39,41,1,35 and 11,37,40 and 23 are equally applicable to claim 33. Accordingly, Fukiage teaches claim 33 of a robot device comprising: 
a robot arm; 
a robot hand provided on the robot arm; 
a control device (said CPU) that controls the robot arm and the robot hand; and 
a parallax detection device comprising: 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate 
an obtainment (RAM) unit configured to obtain an image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) having parallax (for said glasses); 
a correlation calculation (RAM) unit configured to for a pixel of interest (via said retinal angle pixel of interest) in one of the images of the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), using the images of the image pair 
a parallax calculation (RAM) unit configured to calculate (via fig. 5(e): “X”) a parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (via said retinal angle pixel of interest) using the correlation value (said weighted upon fig. 5(e): “X”), 
wherein the correlation calculation (RAM) unit: 
sets (via the image shifting of fig. 3(a)) a first base image including the pixel of interest (via said retinal angle pixel of interest), at a position in one of the images in the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), and calculates a first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”)  for the first base image (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), using the images of the image pair ; and 


sets (via the image shifting of fig. 3(a)) a second base image including the pixel of interest (via said retinal angle pixel of interest), in the one of the images in the image pair (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), at a position different from the position of the first base image (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”), and calculates a second correlation value (said via fig. 5(b): “Phase difference δ”)  for the second base image (said via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images), and 
wherein the parallax calculation unit calculates (said via fig. 5(e): “X”) the parallax amount (said via fig. 5: “Disparity inducer ID”) for the pixel of interest (via said retinal angle pixel of interest) using the first correlation value (said resulting in said via fig. 5(c): “Quadrature-phase shifted filter response SC’”) and the second correlation value (said via fig. 5(b): “Phase difference δ”).  








Thus, Fukiage does not teach, as indicated in bold above:
“a robot arm;
a robot hand provided on the robot arm”; and
“wherein the correlation calculation unit: 
sets a first base image including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation valuefor the first base image, using the images of the image pair ; and 
sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction), and calculates a second correlation value  for the second base image”.
Accordingly, Farina teaches: a robot arm (“whole arm”);
a robot hand (fig. 1:2: “Hand Prosthesis”) provided on the robot arm (via a “more complex” “prosthesis” “e.g whole arm” or “(e.g., artificial robotic hand or arm)”, cited below, used “during reaching and grasping” via c.14,ll. 39-57:
“Many aspects of the aforementioned control loop can be easily extended to accommodate more sophisticated features.  During the target object selection, eye tracking can be used to determine the object that the user is currently looking at. Importantly, the eye tracking algorithm might be embedded into the glasses.  For the hand preshaping, a general high fidelity model (triangle mesh) of the target object can be used instead of the limited set of predefined geometrical primitives.  The AR proprioceptive feedback can be implemented by using more sophisticated graphical representation, e.g., graphical model of the hand.  The same is true for the force feedback.  During the approach phase, if the hand has a wrist rotator, the orientation of the hand can be automatically readjusted so that the hand grasps the object from 
the side (and/or at the sites) that was selected previously during the grasp planning.  If prosthesis is more complex, e.g. whole arm, the stereovision algorithm can drive all the degrees of freedom during reaching and grasping.”).


Thus one of ordinary skill in the art of augmented reality via Fukiage’s teaching of “augmented reality” via page 147:2, left column, 1st full paragraph:
Here we propose a novel method to synthesize completely ghostfree stereoscopic images. Our technique, named Hidden Stereo, gives binocular disparity to a 2D image by the addition of a quadrature-phase pattern that induces spatial subband phase shifts (see Figure 1). The patterns added to the left and right images, which we call disparity inducers, are identical except that they are opposite in contrast polarity. Physical fusion of the two images cancels out the disparity-inducer components and brings the image back to the original 2D pattern. This is how binocular disparity is hidden to viewers without glasses but remains visible to viewers with them. Although the synthesized stereo images are slightly different from those obtained in the real 3D world, scientific knowledge about human stereopsis and binocular fusion suggests that Hidden Stereo can properly drive the viewer’s binocular vision. In addition to our basic algorithm that synthesizes a ghost-free stereo pair from a 2D image and its disparity map, we will also describe a simple way to transform images from a conventional stereo pair to ours without explicitly estimating the disparity map. Since our technique excludes stereo hosts at the stage of stereo image synthesis, it is perfectly compatible with standard stereo display hardware. In addition, since our technique is based on the addition of disparity inducers, when combined with spatial augmented reality (projection mapping), it can add to real objects such depth structures that are visible only to viewers with glasses.”

can modify Fukiage’s stereo glasses and said CPU with Farina’s teaching of the complex prosthesis via fig. 1:2: “Hand Prosthesis” connected to a CPU 10 and AR glasses 4 and recognize that the modification is predictable or looked forward to because Farina’s teaching of the complex prostheses provides help to a user, such as “an amputee”, of Fukiage’s fig. 5 in the context of “assistance of reaching and grasping” via Farina: 










c.15,ll. 39-62: 
“Generally, the invention presents a method and a system for the semi-autonomous closed loop control of a multi degree of freedom (DOF) upper limb device (ULD) for the assistance of reaching and grasping.  In particular, the upper limb device can be a prosthesis (e.g., artificial robotic hand or arm) or an orthosis (e.g., robotic exoskeleton).  In summary, the system integrates: 1) An artificial controller that combines the state of the art technologies (e.g., computer vision, inertial sensors, augmented reality, and myolectrical control) in order to perform a fully autonomous operation of the ULD during typical reaching, grasping and manipulation tasks (e.g., automatic preshaping of the gripper, control of reaching and orientation of the ULD/gripper).  2) Artificial feedback interface providing to the user the missing proprioceptive and grasping force sensory information from the ULD, thereby implementing the user-driven closed loop control of the ULD.  3) Bilateral communication interface to support the shared control between the user and the semi-autonomous controller.  The user supervises the automatic operation of the system using feedback interface (controller=&gt;user), and in any moment in time, he/she can correct, fine tune or override the autonomous operation using manual control (user=&gt;controller).”; and

c.20,ll. 32-40:
“The subject is an amputee and uses a dexterous prosthetic hand with individually controllable fingers and active wrist joint allowing wrist flexion/extension and pronation/supination movements.  The hand is instrumented with position and grasping force sensors, and also with inertial measurement units measuring the hand orientation in space.  The sensors are embedded within the hand.  The programmable semi-automatic controller is also embedded into the hand electronics.”










Thus, the combination does not teach the remaining difference:
“wherein the correlation calculation unit: 
sets a first base image including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation valuefor the first base image, using the images of the image pair ; and 
sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction), and calculates a second correlation value  for the second base image”.














Accordingly as discussed above, Kanade teaches:
wherein the correlation calculation unit: 
sets a first base image (obtaining a center in the image via the central pixel) including the pixel of interest (surrounding said central pixel), at a position (via said center) in one of the images in the image pair, and calculates a first correlation value (for matching) for the first base image, using the images of the image pair ; and 
sets a second base image (farther from the center) including the pixel of interest (said center pixel), in the one of the images in the image pair, at a position (further as shown in fig. 3) different from the position (said center) of the first base image with respect to a prescribed direction (via said further), and calculates a second correlation value (for matching stereo images as indicated in fig. 1: f1(x) and f2(x) via disparity or depth, modeled in fig. 1:dr) for the second base image, and 
wherein the parallax calculation unit calculates the (converged) parallax amount for the pixel of interest using the first (non-converged) correlation (said sum of squared distances (SSD) depth or disparity) value and the second (non-converged) correlation (said sum of squared distances (SSD) depth or disparity) value.





Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said retinal angle pixel of interest in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	albedo calibrating Fukiage’s projector via Bimber’s projector calibration as discussed in the rejection of claim 11;

b)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said retinal angle pixel of interest:

b1)	further modifying the centering search window via Wang’s (does teach that projector albedo distortion is a problem thus modification “a)” appears as an optional solution to albedo) teaching of epipolar line searching as discussed in the rejection of claim 23;

c)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 5: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above based on the centered window with epipolar line searching;

d)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 

e)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector” as calibrated; 

f)	using the AR robot glasses; and

g)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation and thus the best view using the AR robot glasses via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”



Regarding claim 34, Fukiage as combined teaches the robot device according to claim 33, wherein the instructions further cause the at least one processor (said CPU as modified via the combination) of the parallax detection device to operate as a distance calculation (CPU) unit configured to calculate (via fig. 5(e): “X”) a distance (said via fig. 5: “Disparity inducer ID” or “a depth pattern”) to a workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) based on the parallax amount (said via fig. 5: “Disparity inducer ID” or “a depth pattern” via page 147:12, left column, penultimate paragraph:
“Our method provides a simple way to linearly decompose a stereo image pair into a single (cyclopean) image and a depth pattern (disparity inducer). If the disparity inducer is given, it is easy to change any 2D content into 3D, as we demonstrated in Section 4.4. It remains to be studied whether this decomposition contributes to other applications. One promising direction is effective image data compression. It should be also noted that this image decomposition works effectively only for pairs of slightly shifted images, not for arbitrary image pairs.”); 

the parallax detection device obtains (i) distance information (via fig. 5: “Disparity inducer ID” or “a depth pattern”) including the distance (said via fig. 5: “Disparity inducer ID” or “a depth pattern”) to the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) and (ii) image information (via fig. 9(a): “Projection patterns”) of the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) ; and 
the control device (said CPU as modified via the combination): 
estimates  a position and attitude of the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) using the distance information (said via fig. 5: “Disparity inducer ID” or “a depth pattern”) and the image information (said via fig. 9(a): “Projection patterns”); and 
controls (via said CPU as modified via the combination) the robot arm and the robot hand based on the position and attitude.  
Thus, the combination does not teach, as indicated in bold above, “estimates a position and attitude”.
Accordingly, Farina teaches:
estimates a position and attitude (via “estimated object properties” via “properties of the… object (position, orientation, and geometrical model” via:
c.11,ll. 1-3
“e) a set of rules is used to select grasp type and size based on the 
estimated object properties, and the hand is commanded to preshape,”

c.13,ll. 36-54:
“Computer vision module provides the 3D properties of the target object 
(position, orientation, and geometrical model.  The objects are modeled as 
cylinders, boxes, spheres and lines, in case of thin and long objects.  This 
set of geometrical primitives covers the general shape of the most of the 
common daily life objects.  The object features are input for a set of simple 
rules designed to emulate the cognitive process during grasp selection in able 
bodied individuals.  The rules have IF-THEN structure: for example, if the 
object is cylindrical and wide, the palmar grasp is used, if the object is a 
thin box, lateral grasp is employed etc. After the grasp type is selected, the 
aperture size is determined.  The hand should open so that the aperture is 
wider than the object, but not too wide as this can compromise the formation of 
a stable grasp, e.g., the fingers could push out the object while trying to 
close around.  The appropriate aperture is calculated by adding a safety margin 
to the estimated object width.  The hand is commanded to preshape according to 
the selected grasp strategy.”).

	Thus, one of ordinary skill in positions can modify Fukiage’s CPU as already modified via the combination with Farina’s teaching of estimating an object’s position and orientation by programming “rules”, Farina cited above, into Fukiage’s CPU as already modified via the combination and recognize that the modification is predictable or looked forward to for the same reasons as in claim 33.
Suggestions
Applicant’s disclosure states:
“[0005] However, when measuring distance using an image captured while projecting patterned light, calculating the parallax amount in a state where a region where the pixel values in the captured image vary drastically (boundary parts between bright regions and dark regions of the projected pattern) overlaps with an end part of the base image will result in error arising in the calculated parallax amount. In this case, the error that has arisen in the parallax amount will also result in error arising in the distance information found by converting the parallax amount. This error is particularly marked when measuring the distance by projecting patterned light having periodicity, such as a line pattern in which high-brightness regions and low-brightness regions are arranged in an alternating manner. Such calculation error in the parallax amount can arise in a similar manner when finding the parallax amount using a captured image of an object that has a pattern with periodicity.”

Claim 23 is directed to this overlap problem. Accordingly, Wang (Multicamera phase measuring profilometry for accurate depth measurement) as applied to the disclosed overlap problem (see Wang’s fig. 1.3: dots overlapping the perimeter of a finger with an unspecified black background in fig. 1.2: perhaps the black background prevents depth errors) is silent regarding the problem faced by applicants. 
Previously cited Terauchi (7,098,998) teaches overlapping a projected stripe pattern over an end part as shown in fig. 4:10 image-encompassed by a base image: fig. 3: “R” as set or positioned via “P1”, but this overlap is good for image-edge detection.
Thus applicant’s disclosed solution, fig. 3A, the details of which appear to be in claims 20-22, is an indication of non-obviousness given that Wang and Terauchi are silent regarding the overlapping-pattern-with-image-region problem.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS cited McNamer et al. (US Patent App. Pub. No.: US 2015/0103149 A1) is pertinent as setting image regions via fig. 11: “DESIRED COORDINATE” corresponding to claim 1’s “sets a…base image”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667